

EXHIBIT 10.2

EXECUTION COPY




























PURCHASE AGREEMENT


Dated as of April 25, 2000


by and between


CENDANT MOBILITY SERVICES CORPORATION


as Originator


and


CENDANT MOBILITY FINANCIAL CORPORATION


as Buyer



 
     

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


 


Page        
 
ARTICLE I
DEFINITIONS
 
 
ARTICLE II
SALE AND PURCHASE OF ASSETS
 
Section 2.1    Sale and Purchase
1
Section 2.2    Purchases
3
Section 2.3    No Assumption
3
Section 2.4    No Recourse
3
Section 2.5    True Sales
4
Section 2.6    Servicing of CMSC Purchased Assets
4
Section 2.7    Financing Statements
4
 
ARTICLE III
CALCULATION OF CMF PURCHASE PRICE
 
Section 3.1    Calculation of the CMF Purchase Price
4
 
ARTICLE IV
PAYMENT OF CMF PURCHASE PRICE
 
Section 4.1    CMF Purchase Price Payments
5
Section 4.2    The CMF Subordinated Note
5
Section 4.3    Originator Adjustments
5
Section 4.4    Payments and Computations, Etc.
7
 
ARTICLE V
CONDITIONS PRECEDENT
 
Section 5.1    Conditions Precedent to Sales and Purchases
8
Section 5.2    Conditions Precedent to CMF Subordinated Loans
8



 



    -i-   

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
(continued)


Page        

 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
Section 6.1    Representations and Warranties of the Originator
8
Section 6.2    Representations and Warranties of the Buyer
14
 
ARTICLE VII
GENERAL COVENANTS
 
Section 7.1    Affirmative Covenants of the Originator
14
Section 7.2    Reporting Requirements
18
Section 7.3    Negative Covenants of the Originator
20
Section 7.4    Affirmative Covenants of the Buyer
22
 
ARTICLE VIII
ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE CMSC PURCHASED ASSETS
 
Section 8.1    Rights of the Buyer
23
Section 8.2    Responsibilities of the Originator
24
Section 8.3    Further Action Evidencing Purchases
24
Section 8.4    CMSC Collections; Rights of the Buyer and its Assignees
25
 
ARTICLE IX
TERMINATION
 
Section 9.1    CMF Purchase Termination Events
26
Section 9.2    Purchase Termination
27
 
ARTICLE X
INDEMNIFICATION; SECURITY INTEREST
 
Section 10.1    Indemnities by the Originator
28
Section 10.2    Security Interest
30



 



     -ii-  

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
(continued)
 
Page        
 
ARTICLE XI
MISCELLANEOUS
 
Section 11.1     Amendments; Waivers, Etc.
30
Section 11.2     Notices, Etc
30
Section 11.3     Cumulative Remedies
31
Section 11.4     Binding Effect; Assignability; Survival of Provisions
31
Section 11.5     Governing Law
31
Section 11.6     Costs, Expenses and Taxes
31
Section 11.7     Submission to Jurisdiction
31
Section 11.8     Waiver of Jury Trial
32
Section 11.9     Integration
32
Section 11.10   Captions and Cross References
33
Section 11.11   Execution in Counterparts
33
Section 11.12   Acknowledgment and Consent
33
Section 11.13   No Partnership or Joint Venture
34
Section 11.14   No Proceedings
34
Section 11.15   Severability of Provisions
34
Section 11.16   Recourse to the Buyer
34
Section 11.17   Confidentiality
34


 



     -iii-  

--------------------------------------------------------------------------------

 






APPENDIX


APPENDIX A
Definitions






SCHEDULES


SCHEDULE 2.1
List of Pool Relocation Management Agreements
SCHEDULE 6.1(n)
Principal Place of Business and Chief Executive Office of the Originator and
List of Offices Where the Originator Keeps CMSC Records
SCHEDULE 6.1(s)
List of Legal Names for Cendant Mobility Services Corporation
SCHEDULE 11.2
Notice Addresses






EXHIBITS


EXHIBIT 2.1
Form of Notice of Additional Pool Relocation Management Agreements
EXHIBIT 4.2
Form of CMF Subordinated Note
EXHIBIT 6.1(u)
Credit and Collection Policy
EXHIBIT 7.3(j)
Form of Acknowledgment Letter
EXHIBIT C
Forms of Relocation Management Agreements


























   -iv-  

--------------------------------------------------------------------------------






PURCHASE AGREEMENT






THIS PURCHASE AGREEMENT (this “Agreement”) dated as of April 25, 2000 made by
and between CENDANT MOBILITY SERVICES CORPORATION, a Delaware corporation, as
originator (the “Originator”) and Cendant Mobility Financial Corporation, a
Delaware corporation, as buyer (the “Buyer”).


WHEREAS, the Originator wishes to sell Receivables and Related Assets that it
now owns and Receivables and Related Assets that it from time to time hereafter
will own to the Buyer, and the Buyer is willing to purchase such Receivables and
Related Assets from the Originator from time to time, on the terms and subject
to the conditions contained in this Agreement; and


WHEREAS, the Buyer intends to transfer the CMSC Purchased Assets, together with
additional Receivables and Related Assets that the Buyer from time to time
hereafter will own, to Apple Ridge Services Corporation (“ARSC”) from and after
the Closing Date pursuant to the terms of the Receivables Purchase Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:




ARTICLE I

DEFINITIONS


Capitalized terms used and not otherwise defined in this Agreement have the
meanings specified in Part A of Appendix A. In addition, this Agreement shall be
interpreted in accordance with the conventions set forth in Parts B, C and D of
Appendix A.




ARTICLE II

SALE AND PURCHASE OF ASSETS


Section 2.1    Sale and Purchase.


(a)    Agreement. Upon the terms and subject to the conditions hereof, the Buyer
agrees to buy, and the Originator agrees to sell, all of the Originator’s right,
title and interest in and to the following:





  1

--------------------------------------------------------------------------------

 

 
(i) all Receivables owned by the Originator at the close of business on the
Business Day preceding the Closing Date or thereafter created and arising
(collectively, the “Originator Receivables”);


(ii)      all Related Property with respect to the Originator Receivables
(collectively, the “Originator Related Property”);


(iii)      all CMSC Collections;


(iv)      all proceeds of and earnings on any of the foregoing; and


(v)      all of the right, title and interest, if any, CMSC has in, to or under
the CMF Designated Receivables, including all Related Property with respect
thereto, rights, if any, to reimbursement of, or interest on, such CMF
Designated Receivables and all proceeds thereof;


it being understood and agreed that the Originator does not hereby sell,
transfer or convey any of its right, title or interest in any Excluded Assets or
Excluded Contracts.


The items listed above in clauses (ii), (iii) and (iv), whenever and wherever
arising, are collectively referred to herein as the “Originator Related Assets.”
The Originator Receivables and the Originator Related Assets are sometimes
collectively referred to herein as the “Originator Assets.”


It is the intent of the parties hereto that CMSC not have any right, title, or
interest in, to, or under the CMF Designated Receivables or the other property
listed in clause (v) above, and such CMF Designated Receivables and other
property is included in the property being sold hereunder solely in case it
should be determined, contrary to the intent of the parties hereto, that CMSC
does have any right, title, or interest in the CMF Designated Receivables or the
other property listed in clause (v) above.


As used herein, “CMSC Receivables” means Originator Receivables that are being
Purchased or have been Purchased by the Buyer hereunder; “CMSC Related Property”
means Originator Related Property that is being Purchased or has been Purchased
by the Buyer hereunder; “CMSC Related Assets” means Originator Related Assets
that are being Purchased or have been Purchased by the Buyer hereunder; and
“CMSC Purchased Assets” means Originator Assets that are being Purchased or have
been Purchased by the Buyer hereunder.


Schedule 2.1 sets forth a list of all Relocation Management Agreements subject
to this Agreement (each, a “Pool Relocation Management Agreement”) as of the
Closing Date. Each new Relocation Management Agreement that is not an Excluded
Contract and that is entered into by the Originator during any month shall be
added to the Pool Relocation Management Agreements on or after the last day of
such month by delivering a written notice in the form of Exhibit 2.1 to the
Buyer or its designee, whereupon Schedule 2.1 shall be amended by the Originator
to add such new Relocation Management Agreement to the list of Pool Relocation
Management Agreements set forth therein. A copy of such Exhibit 2.1 appended to
 



  2

--------------------------------------------------------------------------------

 


the Receivables Activity Report for such month, upon delivery to the Indenture
Trustee, shall be sufficient evidence of inclusion. On or prior to the date of
the delivery of any such notice, the Originator shall indicate, or cause to be
indicated, in its computer files, books and records that the CMSC Receivables
and other CMSC Purchased Assets then existing and thereafter created pursuant to
or in connection with each such Pool Relocation Management Agreement are being
transferred to the Buyer pursuant to this Agreement.


(b)    Treatment of Certain Receivables and Related Assets. It is expressly
understood that (i) each CMSC Receivable sold to the Buyer hereunder, together
with all CMSC Related Assets then existing or thereafter created and arising
with respect thereto, will thereafter be the property of the Buyer (or its
assignees), without the necessity of any further purchase or other action by the
Buyer (other than satisfaction of the conditions set forth herein) and (ii) the
change of a Receivable’s status from that of Unsold Home Receivable to Unbilled
Receivable or from Unbilled Receivable to Billed Receivable shall not be deemed
the creation of a new Receivable for any purpose.


Section 2.2    Purchases. On the Closing Date, the Buyer shall purchase all of
the Originator’s right, title and interest in and to all Originator Assets and
any property described in clause (v) of Section 2.1(a) existing as of the close
of business on the immediately preceding Business Day. On each Business Day
thereafter until the Termination Date, the Buyer shall purchase all of the
Originator’s right, title and interest in and to all Originator Assets and any
property described in clause (v) of Section 2.1(a) existing as of the close of
business on the immediately preceding Business Day that were not previously
purchased by the Buyer hereunder. Notwithstanding the foregoing, if an
Insolvency Proceeding is pending with respect to either the Originator or the
Buyer prior to the Termination Date, the Originator shall not sell, and the
Buyer shall not buy, any Originator Assets hereunder unless and until such
Insolvency Proceeding is dismissed or otherwise terminated.


Section 2.3    No Assumption. The sales and Purchases of CMSC Purchased Assets
do not constitute and are not intended to result in a creation or an assumption
by the Buyer or its successors and assigns of any obligation of the Originator
or any other Person in connection with the CMSC Purchased Assets (other than any
such obligations as may arise from the ownership of CMSC Receivables) or under
the related Contracts or any other agreement or instrument relating thereto,
including without limitation any obligation to any Obligors or Transferred
Employees. None of the Servicer, the Buyer or the Buyer’s assignees shall have
any obligation or liability to any Obligor, Transferred Employee or other
customer or client of the Originator (including without limitation any
obligation to perform any of the obligations of the Originator under any
Relocation Management Agreement, CMSC Home Purchase Contract, CMSC Related
Property or any other agreement), except such obligations as may arise from the
ownership of the CMSC Receivables. Except as expressly provided in Section
3.05(k) of the Transfer and Servicing Agreement, no such obligation or liability
to any Obligor, Transferred Employee or other customer or client of the
Originator is intended to be assumed by the Servicer or its successors and
assigns hereunder or under the Transfer and Servicing Agreement, and any such
assumption is expressly disclaimed.





  3

--------------------------------------------------------------------------------

 


Section 2.4    No Recourse. Except as specifically provided in this Agreement,
the sale and Purchase of the CMSC Purchased Assets and any interest of CMSC in
and to the CMF Designated Receivables and other property described in clause (v)
of Section 2.1(a) under this Agreement shall be without recourse to the
Originator; provided, however, that the Originator shall be liable to the Buyer
for all representations, warranties, covenants and indemnities made by it
pursuant to the terms of this Agreement (it being understood that such
obligations of the Originator will not arise solely on account of the
credit-related inability of an Obligor to pay a Receivable).


Section 2.5    True Sales. The Originator and the Buyer intend the transfers of
CMSC Purchased Assets hereunder to be true sales by the Originator to the Buyer
that are absolute and irrevocable and to provide the Buyer with the full
benefits of ownership of the CMSC Purchased Assets, and neither the Originator
nor the Buyer intends the transactions contemplated hereunder to be, or for any
purpose to be characterized as, loans from the Buyer to the Originator, secured
by the CMSC Purchased Assets.


Section 2.6    Servicing of CMSC Purchased Assets. Consistent with the Buyer’s
ownership of all CMSC Purchased Assets and subject to the terms of the Pool
Relocation Management Agreements, as between the parties to this Agreement, the
Buyer shall have the sole right to service, administer and collect all CMSC
Purchased Assets, to assign such right and to delegate such right to others. In
consideration of the Buyer’s purchase of the CMSC Purchased Assets and as more
fully set forth in Section 11.12, the Originator hereby acknowledges and agrees
that the Buyer intends to assign for the benefit of ARSC and its successors and
assigns the rights and interests granted by the Originator to the Buyer
hereunder, and agrees to cooperate fully with the Issuer and its successors and
assigns in the exercise of such rights.


Section 2.7    Financing Statements. In connection with the transfer described
above, the Originator agrees, at its expense, to record and file financing
statements (and continuation statements when applicable) with respect to the
CMSC Purchased Assets conveyed by the Originator meeting the requirements of
applicable law in such manner and in such jurisdictions as are necessary to
perfect and maintain the perfection of the transfer and assignment of its
interest in the CMSC Purchased Assets to the Buyer, and to deliver a file
stamped copy of each such financing statement or other evidence of such filing
to the Buyer as soon as practicable after the Closing Date; provided, however,
that prior to recordation pursuant to Section 8.3 or the sale of a CMSC Home to
an Ultimate Buyer, record title to such CMSC Home may remain in the name of the
related Transferred Employee and no recordation in real estate records of the
conveyance pursuant to the related CMSC Home Purchase Contract or CMSC Home Sale
Contract shall be made except as otherwise required or permitted under Section
2.01(d)(i) of the Transfer and Servicing Agreement.





  4

--------------------------------------------------------------------------------

 




ARTICLE III

CALCULATION OF CMF PURCHASE PRICE


Section 3.1    Calculation of the CMF Purchase Price.


(a)    On each Business Day from and including the Closing Date to but excluding
the Termination Date, the Originator shall deliver to the Buyer an accounting
(each, a “Daily Originator Report”) with respect to (i) the Purchases of CMSC
Purchased Assets to be made on such Business Day and (ii) the CMF Purchase Price
to be paid on account of the foregoing as calculated in accordance with this
Section 3.1.
 
(b)    With respect to the Purchase of any CMSC Purchased Assets by the Buyer
from the Originator pursuant to Article II, (i) on the Closing Date, the Buyer
shall pay to the Originator a purchase price equal to $654,199,874, and (ii) on
any day thereafter, the Buyer shall pay to the Originator a purchase price equal
to the fair market value thereof, using a discount rate and expected collection
period to be recalculated monthly based on the Buyer’s weighted cost of funds
and Average Days Outstanding for the prior month and assuming a reasonable
return on the Buyer’s equity (each such purchase price, the “CMF Purchase
Price”), and adjusted to reflect such factors as the Originator and the Buyer
mutually agree will result in a CMF Purchase Price determined to be the fair
market value of such CMSC Purchased Assets. The sale of the property described
in clause (v) of Section 2.1(a) is in consideration of CMF funding the CMF
Designated Receivables or the obligation of the Issuer to reimburse the Servicer
for advances in respect of such CMF Designated Receivables.




ARTICLE IV

PAYMENT OF CMF PURCHASE PRICE
 
Section 4.1    CMF Purchase Price Payments. On the terms and subject to the
conditions of this Agreement, the Buyer shall pay to the Originator on the
Closing Date the CMF Purchase Price for the CMSC Purchased Assets sold on such
date, by paying such CMF Purchase Price to the Originator in cash. On the terms
and subject to the conditions of this Agreement, the Buyer shall pay to the
Originator, on each other Business Day on which any CMSC Purchased Assets are
purchased from the Originator by the Buyer pursuant to Article II, the CMF
Purchase Price for such CMSC Purchased Assets by paying such CMF Purchase Price
to the Originator in cash.
 


Section 4.2    The CMF Subordinated Note. On the Closing Date, the Buyer shall
deliver to the Originator the CMF Subordinated Note in the form set forth as
Exhibit 4.2. Subject to the limitations set forth in the CMF Subordinated Note,
the Originator irrevocably agrees to make each advance (each, a
“CMF Subordinated Loan”) requested by the Buyer on or prior to the Termination
Date for the sole purposes of acquiring CMF Homes pursuant to CMF Home Purchase
Contracts (including the making of Equity Payments), making Mortgage Payoffs and
Mortgage Payments with respect to CMF Homes and making Seller Adjustments under
the Receivables Purchase Agreement. No advance shall be made under the CMF
 



  5

--------------------------------------------------------------------------------

 


Subordinated Note on any date if the aggregate principal amount outstanding
thereunder on such date, after giving effect to such advance, would exceed an
amount equal to five times the net worth of the Buyer (such maximum amount
required to be advanced at any time, the “CMF Subordinated Note Cap”). The CMF
Subordinated Loans shall be evidenced by, and shall be payable as provided in,
the CMF Subordinated Note. Notwithstanding any other provision of this
Agreement, under no circumstances shall funds borrowed under the CMF
Subordinated Note be used for the purpose of paying the CMF Purchase Price for
the CMSC Purchased Assets.


Section 4.3    Originator Adjustments.


(a)    With respect to any CMSC Receivable purchased by the Buyer from the
Originator, if on any day the Buyer (or its assigns), the Servicer or the
Originator determines that (i) such CMSC Receivable (A) was not identified by
the Originator in the Daily Originator Report as other than an Eligible
Receivable on the Business Day such CMSC Receivable was sold hereunder or (B)
was otherwise treated as or represented to be an Eligible Receivable in any
Receivables Activity Report, but was not in fact an Eligible Receivable on such
date or (ii) any of the representations or warranties set forth in Section
6.1(d) or 6.1(k) was not true when made with respect to such CMSC Receivable or
the related CMSC Related Assets (each such CMSC Receivable described in clause
(i) or clause (ii), a “CMSC Noncomplying Asset”), then the Originator shall pay
the aggregate Unpaid Balance of such CMSC Receivables (such payment, a “CMSC
Noncomplying Asset Adjustment”) to the Buyer in accordance with Section 4.3(c).


(b)    If on any day the Unpaid Balance of any CMSC Receivable (i) is reduced as
a result of any cash discount or any adjustment by the Originator or any
Affiliate of the Originator (other than the Buyer, ARSC or the Issuer), (ii) is
subject to reduction on account of any offsetting account payable of the
Originator to an Obligor or is reduced or cancelled as a result of a set-off in
respect of any claim by, or defense or credit of, the related Obligor against
the Originator or any Affiliate of the Originator (other than the Buyer, ARSC or
the Issuer) (whether such claim, defense or credit arises out of the same or a
related or an unrelated transaction) or (iii) is reduced on account of the
obligation of the Originator to pay to the related Obligor any rebate or refund
(each of the reductions and cancellations described above in clauses (i) through
(iii), an “Originator Dilution Adjustment”), then the Originator shall pay such
Originator Dilution Adjustment to the Buyer in accordance with Section 4.3(c).


(c)    On each Business Day, the Originator shall pay to the Buyer, in cash in
accordance with Section 4.4, an amount (an “Originator Adjustment”) equal to the
sum of (A) the aggregate Originator Dilution Adjustment, if any, for each day
from and including the immediately preceding Business Day plus (B) the CMSC
Noncomplying Asset Adjustment, if any, for each day from and including the
immediately preceding Business Day. The CMSC Receivables that gave rise to any
Originator Dilution Adjustment and any related CMSC Related Assets shall remain
the property of the Buyer. From and after the day on which any CMSC Noncomplying
Asset Adjustment is made, any collections received by the Buyer that are
identified as proceeds of the Receivables that gave rise to such CMSC
Noncomplying Asset Adjustment and any Related Property with respect to such
Receivable shall be promptly returned to the Originator.





  6

--------------------------------------------------------------------------------

 


Section 4.4    Payments and Computations, Etc. All amounts to be paid by the
Originator to the Buyer hereunder shall be paid in accordance with the terms
hereof no later than 11:00 a.m. (New York time) on the day when due in United
States dollars in immediately available funds to an account specified in writing
from time to time by the Buyer or its designee. Payments received by the Buyer
after such time shall be deemed to have been received on the next Business Day.
If any payment becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. The Originator shall
pay to the Buyer, on demand, interest on all amounts not paid when due hereunder
at a rate equal to the Prime Rate plus 2% per annum; provided, however, that
such interest rate shall not at any time exceed the maximum rate permitted by
applicable law. All computations of interest payable hereunder shall be made on
the basis of a year of 360 days for the actual number of days elapsed (including
the first day but excluding the last day). All payments made under this
Agreement shall be made without set-off or counterclaim.




ARTICLE V

CONDITIONS PRECEDENT


Section 5.1    Conditions Precedent to Sales and Purchases. No Purchase of CMSC
Purchased Assets shall be made hereunder on any date on which the Buyer does not
have sufficient funds available to pay the CMF Purchase Price in cash.


Section 5.2    Conditions Precedent to CMF Subordinated Loans. The Originator’s
obligation to make each CMF Subordinated Loan under this Agreement shall be
subject to the conditions precedent that on the date of such CMF Subordinated
Loan:


(a)        the CMF Subordinated Note shall have been duly executed and delivered
by the Buyer and shall be in full force and effect;


(b)        no Event of Bankruptcy shall have occurred and be continuing with
respect to the Buyer; and


(c)        after giving effect to such CMF Subordinated Loan, the aggregate
outstanding principal amount of the CMF Subordinated Note shall not exceed the
CMF Subordinated Note Cap.




ARTICLE VI

REPRESENTATIONS AND WARRANTIES


Section 6.1    Representations and Warranties of the Originator. In order to
induce the Buyer to enter into this Agreement and to make Purchases hereunder,
the Originator hereby makes the representations and warranties set forth in this
Section 6.1, in each case as of
 



  7

--------------------------------------------------------------------------------

 


 the date hereof, as of the Closing Date, as of the date of each Purchase
hereunder and as of any other date specified in such representation and
warranty.


(a)    Organization and Good Standing. The Originator is a corporation duly
organized and validly existing in good standing under the laws of the State of
Delaware and has full power and authority to own its properties and to conduct
its business as such properties are presently owned and such business is
presently conducted. The Originator had at all relevant times, and now has, all
necessary power, authority and legal right to own and sell the CMSC Purchased
Assets.
 
(b)        Due Qualification. The Originator is duly qualified to do business,
is in good standing as a foreign corporation, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualification, licenses or
approvals and in which the failure so to qualify or to obtain such licenses and
approvals or to preserve and maintain such qualification, licenses or approvals
could reasonably be expected to give rise to a Material Adverse Effect.

(c)        Power and Authority: Due Authorization. The Originator (i) has all
necessary corporate power and authority (A) to execute and deliver this
Agreement, the Contracts and the other Transaction Documents to which it is a
party, (B) to perform its obligations under this Agreement, the Contracts and
the other Transaction Documents to which it is a party and (C) to sell and
assign the CMSC Purchased Assets transferred hereunder on and after such date,
on the terms and subject to the conditions herein and therein provided and (ii)
has duly authorized by all necessary corporate action such sale and assignment
and the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Agreement, the Contracts and the other
Transaction Documents to which it is a party.


(d)    Valid Sale; Binding Obligations. This Agreement constitutes a valid sale,
transfer, set-over and conveyance to the Buyer of all of the Originator’s right,
title and interest in, to and under the CMSC Receivables transferred hereunder
on such date, which is perfected and of first priority (subject to Permitted
Liens and Permitted Exceptions) under the UCC and other applicable law,
enforceable against creditors of, and purchasers from, the Originator, free and
clear of any Lien (other than Permitted Liens); and this Agreement constitutes,
and each other Transaction Document to which the Originator is a party when duly
executed and delivered will constitute, a legal, valid and binding obligation of
the Originator, enforceable against the Originator in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) as such enforceability may
be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law. The Originator
has no right, title or interest in or to any CMF Home, CMF Home Purchase
Contract or any Receivable created or arising under any CMF Home Purchase
Contract.


(e)    No Conflict or Violation. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents to be signed by the Originator, and the fulfillment
of the terms hereof
 



  8

--------------------------------------------------------------------------------

 


and thereof, will not (i) conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a material default under (A) the certificate of incorporation or the
by-laws of the Originator or (B) any material indenture, loan agreement,
mortgage, deed of trust or other material agreement or instrument to which the
Originator is a party or by which it or any of its properties is bound, (ii)
result in the creation or imposition of any Lien on any of the CMSC Purchased
Assets pursuant to the terms of any such material indenture, loan agreement,
mortgage, deed of trust or other material agreement or instrument other than
this Agreement and the other Transaction Documents or (iii) conflict with or
violate any federal, state, local or foreign law or any decision, decree, order,
rule or regulation applicable to the Originator or of any federal, state, local
or foreign regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Originator, which conflict or
violation described in this clause (iii), individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.


(f)    Litigation and Other Proceedings. (i) There is no action, suit,
proceeding or investigation pending, or to the best knowledge of the Originator
threatened, against the Originator before any court, arbitrator, regulatory
body, administrative agency or other tribunal or governmental instrumentality
and (ii) the Originator is not subject to any order, judgment, decree,
injunction, stipulation or consent order of or with any court or other
government authority that, in the case of either of the foregoing clauses (i) or
(ii), (A) asserts the invalidity of this Agreement or any other Transaction
Document, (B) seeks to prevent the sale of any CMSC Purchased Asset by the
Originator to the Buyer, the creation of a material amount of CMSC Receivables
or the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document, (C) seeks any determination or ruling that, in
the reasonable judgment of the Originator, would materially and adversely affect
the performance by the Originator of its obligations under this Agreement or any
other Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any other Transaction Document to which it
is a party or (D) individually or in the aggregate for all such actions, suits,
proceedings and investigations could reasonably be expected to have a Material
Adverse Effect.


(g)    Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, (i) all authorizations, consents,
orders and approvals of, or other actions by, any Governmental Authority that
are required to be obtained by the Originator in connection with the conveyance
of the CMSC Purchased Assets transferred hereunder on and after such date, or
the due execution, delivery and performance by the Originator of this Agreement
or any other Transaction Document to which it is a party and the consummation of
the transactions contemplated by this Agreement or any other Transaction
Documents to which it is a party have been obtained or made and are in full
force and effect and (ii) all filings with any Governmental Authority that are
required to be obtained in connection with such conveyance and the execution and
delivery by the Originator of this Agreement have been made; provided, however,
that prior to recordation pursuant to Section 8.3 or the sale of a Home to an
Ultimate Buyer, record title to such Home may remain in the name of the related
Transferred Employee and no recordation in real estate records of the conveyance
pursuant to the related Home Purchase Contract or Home Sale Contract shall be
made except as otherwise required or permitted under Section 2.01(d)(i) of the
Transfer and Servicing Agreement.





  9

--------------------------------------------------------------------------------

 


(h)    Margin Regulations. The Originator is not engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meanings of Regulations T, U
and X of the Board of Governors of the Federal Reserve System). The Originator
has not taken and will not take any action to cause the use of proceeds of the
sales hereunder to violate said Regulations T, U or X.


(i)    Taxes. The Originator has filed (or there have been filed on its behalf
as a member of a consolidated group) all tax returns and reports required by law
to have been filed by it and has paid all taxes, assessments and governmental
charges thereby shown to be owing by it, other than any such taxes, assessments
or charges (i) that are being diligently contested in good faith by appropriate
proceedings, for which adequate reserves in accordance with GAAP have been set
aside on its books and that have not given rise to any Liens (other than
Permitted Liens) or (ii) the amount of which, either singly or in the aggregate,
would not have a Material Adverse Effect.


(j)    Solvency. After giving effect to the conveyance of CMSC Purchased Assets
hereunder on such date, the Originator is solvent and able to pay its debts as
they come due and has adequate capital to conduct its business as presently
conducted.


(k)    Quality of Title/Valid Transfers.


(i)    Immediately before the Purchase to be made by the Buyer hereunder on such
date, each CMSC Purchased Asset to be sold to the Buyer shall be owned by the
Originator free and clear of any Lien (other than any Permitted Lien), and the
Originator shall have made all filings and shall have taken all other action
under applicable law in each relevant jurisdiction in order to protect and
perfect the ownership interest of the Buyer and its successors and assigns in
such CMSC Purchased Assets against all creditors of, and purchasers from, the
Originator (subject to Permitted Exceptions).


(ii)    With respect to each CMSC Receivable transferred hereunder on such date,
the Buyer shall acquire a valid and (subject to Permitted Exceptions) perfected
ownership interest in such CMSC Receivable and any identifiable proceeds
thereof, free and clear of any Lien (other than any Permitted Liens).


(iii)    Immediately prior to the sale of a CMSC Purchased Asset hereunder on
such date, no effective financing statement or other instrument similar in
effect that covers all or part of any CMSC Purchased Asset or any interest
therein is on file in any recording office except such as may be filed (A) in
favor of the Originator in accordance with the Pool Relocation Management
Agreements, (B) in favor of the Buyer pursuant to this Agreement, (C) in favor
of the Buyer’s successors and assigns pursuant to the Receivables Purchase
Agreement, the Transfer and Servicing Agreement or the Indenture or otherwise
filed by or at the direction of the Buyer’s successors and assigns or (D) to
evidence any Mortgage on a CMSC Home created by a Transferred Employee.





  10

--------------------------------------------------------------------------------

 


(iv)    The CMF Purchase Price constitutes reasonably equivalent value for the
CMSC Purchased Assets conveyed in consideration therefor on such date, and no
purchase of an interest in such CMSC Purchased Assets by the Buyer from the
Originator constitutes a fraudulent transfer or fraudulent conveyance under the
United States Bankruptcy Code or applicable state bankruptcy or insolvency laws
or is otherwise void or voidable or subject to subordination under similar laws
or principles or for any other reason.


(l)    Eligible Receivables. Each CMSC Receivable included in the CMSC Purchased
Assets transferred hereunder on such date, unless otherwise identified to the
Buyer and its assignees by the Originator in the related Daily Originator
Report, is an Eligible Receivable on such date.


(m)    Accuracy of Information. All written information furnished by the
Originator to the Buyer or its successors and assigns pursuant to or in
connection with any Transaction Document or any transaction contemplated herein
or therein with respect to the CMSC Purchased Assets transferred hereunder on
such date is true and correct in all material respects on such date.


(n)    Offices. The principal place of business and chief executive office of
the Originator is located, and the offices where the Originator keeps all CMSC
Records (and all original documents relating thereto) are located, at the
addresses specified in Schedule 6.1(n), except that (i) Home Deeds and related
documents necessary to close CMSC Home sale transactions, including powers of
attorney, may be held by local attorneys or escrow agents acting on behalf of
the Originator in connection with the sale of CMSC Homes to Ultimate Buyers, so
long as such local attorneys are notified of the interest of the Buyer and the
Buyer’s assignees therein and (ii) CMSC Records relating to any Pool Relocation
Management Agreement and the Receivables arising thereunder or in connection
therewith may be maintained at the offices of the related Employer.


(o)    Payment Instructions to Obligors. The Originator has instructed (i) all
Obligors to remit all payments on the CMSC Purchased Assets directly to one of
the Lockboxes or Lockbox Accounts, (ii) all Lockbox Banks to deposit all CMSC
Collections remitted to a Lockbox directly to the related Lockbox Account and
(iii) all Persons receiving CMSC Home Sale Proceeds to deposit such CMSC Home
Sale Proceeds in one of the Lockboxes or Lockbox Accounts within two Business
Days after receipt, except to the extent a longer escrow period is required
under applicable law, in which case such CMSC Home Sale Proceeds shall be
deposited into one of the Lockboxes or Lockbox Accounts within one Business Day
after the expiration of such period.


(p)    Investment Company Act. The Originator is not, and is not controlled by,
an “investment company” registered or required to be registered under the
Investment Company Act.





  11

--------------------------------------------------------------------------------

 


(q)    Accounting for Certain Assets. (i) If the CMSC Receivables sold on such
date hereunder had not been sold to the Buyer hereunder, and if interests
therein had not been transferred by the Buyer in accordance with the Transaction
Documents, all CMSC Receivables would have been and at all times would be
represented in the financial statements and records of the Originator as
accounts receivable or amounts owed from Obligors in accordance with GAAP
consistently applied by the Originator and (ii) in accordance with GAAP
consistently applied, upon the sale of any CMSC Home to an Ultimate Buyer, any
such obligation relating to any Equity Payment, Mortgage Payoff or Mortgage
Payment with respect to such CMSC Home would be reduced by the amount of the
cash proceeds of the sale of such CMSC Home (in some cases, net of certain
Direct Expenses relating to such CMSC Home).


(r)    ERISA. Each Plan is in compliance with all applicable material provisions
of ERISA, and the Originator or the relevant ERISA Affiliate has received a
favorable determination letter from the Internal Revenue Service that each Plan
intended to be qualified under Section 401(a) of the Code is so qualified. No
Plan has incurred an “accumulated funding deficiency” (within the meaning of
Section 302 of ERISA or Section 412 of the Code), whether or not waived. Neither
the Originator nor any ERISA Affiliate (i) has incurred or expects to incur any
liability under Title IV of ERISA with respect to any Plan that could give rise
to a lien in favor of the PBGC other than liability for the payment of premiums,
all of which have been timely paid when due in accordance with Section 4007 of
ERISA, (ii) has incurred or expects to incur any withdrawal liability within the
meaning of Section 4201 of ERISA, (iii) is subject to any lien under Section
412(n) of the Code or Sections 302(f) or 4068 of ERISA or arising out of any
action brought under Sections 4070 or 4301 of ERISA or (iv) is required to
provide security to a Plan under Section 401(a)(29) of the Code. The PBGC has
not instituted proceedings to terminate any Plan or to appoint a trustee or
administrator of any such Plan, and no circumstances exist that constitute
grounds under Section 4042 of ERISA to commence any such proceedings.


(s)    Legal Names. Except as described in Schedule 6.1(s), since January 1,
1995, the Originator (i) has not been known by any legal name other than its
corporate name as of the date hereof, except as otherwise permitted pursuant to
Section 7.3(d), (ii) has not been the subject of any merger or other corporate
reorganization that resulted in a change of name, identity or corporate
structure and (iii) has not used any trade names other than its actual corporate
name.


(t)    Compliance with Applicable Laws. The Originator is in compliance with the
requirements of all applicable laws, rules, regulations and orders of all
Governmental Authorities (federal, state, local or foreign, including without
limitation Environmental Laws), a violation of any of which, individually or in
the aggregate for all such violations, is reasonably likely to have a Material
Adverse Effect.


(u)    Credit and Collection Policy. The copy of the Credit and Collection
Policy of the Originator attached as Exhibit 6.1(u) to this Agreement is a true
and complete copy thereof. As of the date each CMSC Purchased Asset is
transferred hereunder, the Originator has complied in all applicable material
respects with the Credit and Collection Policy with respect to such CMSC
Purchased Asset transferred on such date and the related Contract. There has
been
 



  12

--------------------------------------------------------------------------------

 


no change to the Credit and Collection Policy that would be reasonably likely to
adversely affect the collectibility of any material portion of the CMSC
Receivables or other CMSC Purchased Assets or to decrease the credit quality of
any newly created CMSC Receivables or other CMSC Purchased Assets.


(v)    Environmental. On such date, to the best knowledge of the Originator, (i)
there are no (A) pending or threatened claims, complaints, notices or requests
for information received by the Originator with respect to any alleged violation
of any Environmental Law in connection with any CMSC Home relating to any CMSC
Receivable transferred hereunder on such date or (B) pending or threatened
claims, complaints, notices or requests for information received by the
Originator regarding potential liability under any Environmental Law in
connection with any CMSC Home relating to any CMSC Receivable transferred
hereunder on such date and (ii) the Originator is in material compliance with
all permits, certificates, approvals, licenses and other authorizations relating
to environmental matters, if any, that are required to be held by it under
applicable law in connection with any CMSC Homes relating to any CMSC Receivable
transferred hereunder on such date, other than those that, in the case of either
clause (i) or (ii), singly or in the aggregate, are not reasonably likely to
have a Material Adverse Effect.


(w)    Pool Relocation Management Agreements. The Pool Relocation Management
Agreements include all Relocation Management Agreements to which the Originator
is a party except for Excluded Contracts.


(x)    Indebtedness for Borrowed Money. As of the Closing Date, the Originator
has no Indebtedness for Borrowed Money.


Section 6.2    Representations and Warranties of the Buyer. The Buyer hereby
represents and warrants, on and as of the date hereof and on and as of the
Closing Date, that (a) this Agreement has been duly authorized, executed and
delivered by the Buyer and constitutes the Buyer’s valid, binding and legally
enforceable obligation, except (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law,
(b) the execution, delivery and performance of this Agreement does not violate
any federal, state, local or foreign law applicable to the Buyer or any
agreement to which the Buyer is a party and (c) all of the outstanding capital
stock of the Buyer is directly or indirectly owned by the Originator, and all
such capital stock is fully paid and nonassessable.





  13

--------------------------------------------------------------------------------

 




ARTICLE VII

GENERAL COVENANTS


Section 7.1    Affirmative Covenants of the Originator. From the Closing Date
until the termination of this Agreement in accordance with Section 11.4, the
Originator hereby agrees that it will perform the covenants and agreements set
forth in this Section 7.1.


(a)    Compliance with Laws, Etc. The Originator will comply in all material
respects with all applicable laws, rules, regulations, judgments, decrees and
orders (including without limitation those relating to the CMSC Receivables,
CMSC Home Purchase Contracts, CMSC Related Assets and all Environmental Laws
affecting any CMSC Home), in each case to the extent that any such failure to
comply, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


(b)    Preservation of Corporate Existence. The Originator (i) will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation (other than any change in corporate status by
reason of a merger or consolidation permitted by Section 7.3(c)) and (ii) will
qualify and remain qualified in good standing as a foreign corporation in each
jurisdiction in which the failure to preserve and maintain such qualification as
a foreign corporation could reasonably be expected to have a Material Adverse
Effect.


(c)    Keeping of Records and Books of Account. The Originator will maintain and
implement administrative and operating procedures (including without limitation
an ability to recreate records evidencing the CMSC Purchased Assets in the event
of the destruction of the originals thereof) and will keep and maintain all
documents, books, records and other information that are necessary or advisable,
in the reasonable determination of the Buyer, for the collection of all amounts
due under any or all CMSC Purchased Assets. Upon the reasonable request of the
Buyer or its assignees made at any time after the occurrence and continuance of
an Unmatured Servicer Default or a Servicer Default, the Originator will deliver
copies of all CMSC Records maintained pursuant to this Section 7.1(c) to the
Buyer or its designee. The Originator will maintain at all times accurate and
complete books, records and accounts relating to the CMSC Purchased Assets and
all CMSC Collections, in which timely entries will be made. The Originator’s
master data processing records will be marked to indicate the sales of all CMSC
Purchased Assets to the Buyer hereunder and will include without limitation all
payments received and all credits and extensions granted with respect to the
CMSC Purchased Assets.


(d)    Location of Records and Offices. The Originator will keep its principal
place of business and chief executive office and the offices where it keeps all
CMSC Records (and all original documents relating thereto other than those CMSC
Records that are maintained with local attorneys or escrow agents or at the
offices of the relevant Employer as described in Section 6.1(n)) at the
addresses specified in Schedule 6.1(n) or, upon not less than 30 days’ prior
written notice given by the Originator to the Buyer and its assignees, at such
other locations in jurisdictions in the United States of America where all
action required by Section 8.3 has been taken and completed.





  14

--------------------------------------------------------------------------------

 


(e)    Separate Corporate Existence of the Buyer. The Originator hereby
acknowledges that the parties to the Transaction Documents are entering into the
transactions contemplated by the Transaction Documents in reliance on the
Buyer’s identity as a legal entity separate from the Originator and the other
CMS Persons. From and after the date hereof until the Final Payout Date, the
Originator will, and will cause each other CMS Person to, take such actions on
the part of the Originator or such CMS Person as shall be required in order
that:


(i)    The Buyer’s operating expenses will not be paid by any CMS Person, except
that certain organizational expenses of the Buyer and expenses relating to
creation and initial implementation of the Transaction Documents have been or
will be paid by the Originator;


(ii)    Any financial statements of any CMS Person that are consolidated to
include the Buyer will contain appropriate footnotes clearly stating that (A)
all of the Buyer’s assets are owned by the Buyer and (B) the Buyer is a separate
corporate entity with its own separate creditors that will be entitled to be
satisfied out of the Buyer’s assets prior to any value in the Buyer becoming
available to the Buyer’s equity holders;


(iii)    Any transaction between the Buyer and a CMS Person will be fair and
equitable to the Buyer, will be the type of transaction that would be entered
into by a prudent Person in the position of the Buyer with a CMS Person and will
be on terms that are at least as favorable as may be obtained from a Person that
is not a CMS Person; and


(iv)    No CMS Person will be, or will hold itself out to be, responsible for
the debts of the Buyer.


(f)    Payment Instruction to Obligors. The Originator will (i) instruct all
Obligors to submit all payments on the CMSC Purchased Assets either (A) to one
of the Lockboxes maintained at the Lockbox Banks for deposit in a Lockbox
Account or (B) directly to one of the Lockbox Accounts and (ii) instruct all
Persons receiving Home Sale Proceeds to deposit such Home Sale Proceeds in one
of the Lockboxes or Lockbox Accounts within two Business Days after such
receipt, except to the extent a longer escrow period is required under
applicable law, in which case such Home Sale Proceeds will be deposited into one
of the Lockboxes or Lockbox Accounts within one Business Day after the
expiration of such period. The Originator will direct all Obligors with respect
to receivables and related assets that are not CMSC Receivables or CMF
Receivables to deposit all collections in respect of such receivables and
related assets in an account that is not a Lockbox or Lockbox Account and will
take such other steps as the Buyer reasonably may request to ensure that all
collections on such receivables and related assets will be segregated from CMSC
Collections and CMF Collections.


(g)    Segregation of Collections. The Originator will use reasonable efforts to
minimize the deposit of any funds other than CMSC Collections or CMF Collections
into any of the Lockbox Accounts and, to the extent that any such funds are
deposited into any of such Lockbox Accounts, promptly will identify any such
funds or will cause such funds to be so
 



  15

--------------------------------------------------------------------------------

 


identified to the Servicer, it being understood and agreed that the Originator
does not hereby assume any affirmative duty to re-direct Obligors to remit funds
to alternate locations.


(h)    Identification of Eligible Receivables. The Originator will (i) establish
and maintain necessary procedures for determining, no less frequently than each
date on which a Daily Originator Report is required to be delivered pursuant to
Section 3.1(a), whether each CMSC Receivable qualifies as an Eligible
Receivable, and for identifying on any such date all CMSC Receivables to be sold
to the Buyer on that date that are not Eligible Receivables and (ii) will
provide to the Servicer in a timely manner information that shows whether, and
to what extent, the CMSC Receivables described in such Daily Originator Report
are Eligible Receivables.


(i)    Payment of Taxes. The Originator will file (or there will be filed on its
behalf as a member of a consolidated group) all tax returns and reports required
by law to be filed by it and will pay all taxes, assessments and governmental
charges thereby shown to be owing by it, except for any such taxes, assessments
or charges (i) that are being diligently contested in good faith by appropriate
proceedings, for which adequate reserves in accordance with GAAP have been set
aside on its books and that have not given rise to any Liens (other than
Permitted Liens) or (ii) the amount of which, either singly or in the aggregate,
would not have a Material Adverse Effect.


(j)    Accounting for Certain Assets. To the extent permitted by applicable law
and GAAP, the Originator will (i) prepare all financial statements that account
for the transactions contemplated hereby as a sale of the CMSC Purchased Assets
by the Originator to the Buyer and, in all other respects, will account for and
treat the transactions contemplated hereby (including but not limited to
accounting and (to the extent taxes are not consolidated) for tax reporting
purposes) as a sale of the CMSC Purchased Assets by the Originator to the Buyer
and (ii) maintain and prepare its financial statements and records in accordance
with GAAP, applied in accordance with the representation contained in Section
6.1(q).


(k)    Receivables Reviews. Upon reasonable prior notice, the Originator will
permit the Buyer or its assignees (or other Persons designated by the Buyer from
time to time) or their agents or representatives (including without limitation
certified public accountants or other auditors), at the expense of the
Originator and during regular business hours, (i) to examine and make copies of
and abstracts from, and to conduct accounting reviews of, all CMSC Records in
the possession or under the control of the Originator, including without
limitation the related Contracts, invoices and other documents related thereto
and (ii) to visit the offices and properties of the Originator for the purpose
of examining any materials described in the preceding clause (i) and to discuss
matters relating to the CMSC Receivables or the other CMSC Purchased Assets or
the performance by the Originator of its obligations under any Transaction
Document to which it is a party with any Authorized Officers of the Originator
having knowledge of such matters or with the Originator’s certified public
accountants or other auditors; provided, however, that all such reviews will
occur no more frequently than twice per year (with only the first such review in
any year being at the Originator’s expense) unless (i) CMSC is the Servicer and
a Servicer Default has occurred and is continuing or (ii) the Buyer or its
successor or assignee has given advance written notice to the Originator that it
believes the composition and/or performance of
 



  16

--------------------------------------------------------------------------------

 


the CMSC Purchased Assets have deteriorated in a manner materially adverse to
the interests of the Buyer or its assignees.


(l)    Computer Software, Hardware and Services. The Originator will provide the
Buyer and its assignees with such licenses, sublicenses and/or assignments of
contracts as the Servicer, the Buyer or the Buyer’s assignees require with
respect to all services and computer hardware or software that relate to the
servicing of the CMSC Receivables or the other CMSC Purchased Assets; provided,
however, that with respect to any computer software licensed from a third party,
the Originator will be required to provide such licenses, sublicenses and/or
assignments of such software only to the extent that provision of the same would
not violate the terms of any contracts of the Originator with such third party.


(m)    Environmental Claims. The Originator will use commercially reasonable
efforts to promptly cure and have dismissed with prejudice to the satisfaction
of the Buyer any actions and any proceedings relating to compliance with
Environmental Laws relating to any CMSC Home, but only to the extent that the
conditions that gave rise to such proceedings were in existence as of the date
on which the Buyer acquired the related CMSC Receivable.


(n)    Turnover of Collections. If the Originator or any of its agents or
representatives at any time receives any cash, checks or other instruments
constituting CMSC Collections or CMF Collections, such recipient will segregate
and hold such payments in trust for, and in a manner acceptable to, the Servicer
and will, promptly upon receipt (and in any event within one Business Day
following receipt) remit all such cash, checks and instruments, duly endorsed or
with duly executed instruments of transfer, to a Lockbox Account.


(o)    Performance and Compliance by Originator with Relocation Management
Agreements. The Originator will, at its expense, timely and fully perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Pool Relocation Management Agreements, the CMSC Home Purchase
Contracts and other Contracts related to the CMSC Purchased Assets.


(p)    Compliance with Credit and Collection Policy. The Originator will comply
in all applicable material respects with the Credit and Collection Policy with
respect to each CMSC Purchased Asset and will not take any action in violation
of the Credit and Collection Policy with respect to any other ARSC Purchased
Asset.


Section 7.2    Reporting Requirements. From the Closing Date until the
termination of this Agreement in accordance with Section 11.4, the Originator
agrees that it will furnish to the Buyer or its assignees:


(a)    Annual Financial Statements. As soon as available and in any event within
95 days after the end of each fiscal year of the Performance Guarantor and the
Originator, as applicable, copies of (i) the consolidated balance sheet of the
Performance Guarantor and its consolidated subsidiaries as at the end of such
fiscal year and the related statements of earnings and cash flows and
stockholders’ equity of the Performance Guarantor and its consolidated
subsidiaries for such fiscal year, setting forth in each case in comparative
form the corresponding
 



  17

--------------------------------------------------------------------------------

 


figures for the preceding fiscal year and prepared in accordance with GAAP
applied consistently throughout the periods reflected therein, certified by
Deloitte & Touche (or such other independent certified public accountants of
nationally recognized standing in the United States of America as shall be
selected by the Performance Guarantor) and (ii) copies of the statements of
earnings of the Originator on a consolidated basis for such fiscal year, setting
forth in each case in comparative form the corresponding figures for the
preceding fiscal year and certified by the chief financial officer, chief
accounting officer or controller of the Originator (it being understood and
agreed that such statements of earnings will be prepared in accordance with the
Originator’s customary management accounting practices as in effect on the date
hereof and need not be prepared in accordance with GAAP);
 
(b)    Material Adverse Effect. Promptly and in any event within two Business
Days after the president, chief financial officer, controller or treasurer of
the Originator has actual knowledge thereof, written notice that describes in
reasonable detail any event or occurrence with respect to CMSC that,
individually or in the aggregate for all such events or occurrences, has had, or
that such Authorized Officer in its reasonable good faith judgment determines
could reasonably be expected to have, a Material Adverse Effect (as defined in
the Indenture);
 
(c)    Proceedings. Promptly and in any event within five Business Days after an
Authorized Officer of the Originator has knowledge thereof, written notice of
(i) any litigation, investigation or proceeding of the type described in Section
6.1(f) not previously disclosed to the Buyer, (ii) any material adverse
development that has occurred with respect to any such previously disclosed
litigation, investigation or proceeding or (iii) any CMF Purchase Termination
Event or event which, with the giving of notice or passage of time or both,
would constitute a CMF Purchase Termination Event;
 
(d)    ERISA Event. (i) As soon as possible and in any event within 30 days
after the Originator or any ERISA Affiliate knows or has reason to know that a
“reportable event” (as defined in Section 4043 of ERISA) has occurred with
respect to any Plan, a statement of an Authorized Officer of the Originator
setting forth details as to such reportable event and the action that the
Originator or an ERISA Affiliate proposes to take with respect thereto, together
with a copy of the notice of such reportable event, if any, given to the PBGC,
the Internal Revenue Service or the Department of Labor; (ii) promptly and in
any event within 10 Business Days after receipt thereof, a copy of any notice
the Originator or any ERISA Affiliate receives from the PBGC relating to the
intention of the PBGC to terminate any Plan or to appoint a trustee to
administer any such Plan; (iii) promptly and in any event within 10 Business
Days after a filing with the PBGC pursuant to Section 412(n) of the Code of a
notice of failure to make a required installment or other payment with respect
to a Plan, a statement of the chief financial officer of the Originator setting
forth details as to such failure and the action that the Originator or an ERISA
Affiliate proposes to take with respect thereto, together with a copy of such
notice given to the PBGC; and (iv) promptly and in any event within 30 Business
Days after receipt thereof by the Originator or any ERISA Affiliate from the
sponsor of a multiemployer plan (as defined in Section 3(37) of ERISA), a copy
of each notice received by the Originator or any ERISA Affiliate concerning the
imposition of withdrawal liability or a determination that a multiemployer plan
is, or is expected to be, terminated or reorganized;
 



  18

--------------------------------------------------------------------------------

 


(e)    Environmental Claims. Promptly and in any event within five Business Days
after receipt thereof, notice and copies of all written claims, complaints,
notices, actions, proceedings, requests for information or inquiries relating to
the condition of any CMSC Homes or compliance with Environmental Laws relating
to the CMSC Homes, other than those received in the ordinary course of business
and that, singly or in the aggregate, do not represent events or conditions that
would cause the representation set forth in Section 6.1(v) to be incorrect; and
 
(f)    Other. Promptly, from time to time, such other information, documents,
records or reports with respect to the CMSC Purchased Assets or the condition or
operations, financial or otherwise, of the Originator as the Buyer or its
assignees may from time to time reasonably request in order to protect the
interests of the Buyer or such assignees under or as contemplated by this
Agreement and the other Transaction Documents, including timely delivery of all
such information required under any Enhancement Agreement.
 
Section 7.3    Negative Covenants of the Originator. From the Closing Date until
the termination of this Agreement in accordance with Section 11.4, the
Originator agrees that it will not:


(a)    Sales, Liens, Etc. Sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Lien (other than
Permitted Liens) of anyone claiming by or through it on or with respect to, any
ARSC Purchased Asset or Excluded Asset or any interest therein or any Lockbox or
Lockbox Account, other than (i) sales of CMSC Purchased Assets pursuant to this
Agreement, (ii) sales of CMSC Homes in accordance with the applicable Contracts
and (iii) transfers of Excluded Assets where the transferee has executed and
delivered to the Indenture Trustee an Acknowledgement Letter;


(b)    Change in Business or Credit and Collection Policy. (i) Make any material
change in the Credit and Collection Policy or (ii) make any material change in
the character of its employee relocation business or engage in any business
unrelated to such business as currently conducted that, in either case,
individually or in the aggregate with all other such changes, would be
reasonably likely to have a material adverse effect on the composition or
performance of the CMSC Purchased Assets;


(c)    No Mergers, Etc. Consolidate with or merge with or into any other Person
or convey, transfer or sell all or substantially all of its properties and
assets to any Person, unless:
 
(i)    (A) the Originator is the surviving entity thereof or, if the Originator
is not the surviving entity thereof, (x) the Person formed by such consolidation
or into which the Originator is merged or the Person that acquires by
conveyance, transfer or sale all or substantially all of the properties and
assets of the Originator (any such Person, the “Surviving Entity”) is an entity
organized and existing under the laws of the United States of America or any
State thereof, (y) such Surviving Entity expressly assumes, by an agreement
supplemental hereto in form and substance satisfactory to the Buyer and its
assignees, performance of every covenant and obligation of the Originator
hereunder and under the other Transaction
 



  19

--------------------------------------------------------------------------------

 


Documents to which the Originator is a party and (z) such Surviving Entity
delivers to the Buyer and its assignees an opinion of counsel that such
Surviving Entity is duly organized and validly existing under the laws of its
organization, has duly executed and delivered such supplemental agreement, and
such supplemental agreement is a valid and binding obligation of such Surviving
Entity, enforceable against such Surviving Entity in accordance with its terms
(subject to customary exceptions relating to bankruptcy and equitable
principles) and covering such other matters as the Buyer or its assignees may
reasonably request;


(ii)    all actions necessary to maintain the perfection of the security
interests or ownership interests of the Buyer in the CMSC Purchased Assets in
connection with such consolidation, merger, conveyance or transfer have been
taken, as evidenced by an opinion of counsel reasonably satisfactory to the
Buyer and its assignees;


(iii)    so long as the Originator is the Servicer, no Servicer Default or
Unmatured Servicer Default is then occurring or would result from such merger,
consolidation, conveyance or transfer; and


(iv)    any necessary consents of each applicable Series Enhancer have been
obtained.


(d)    Change in Name. Change its corporate name or the name under or by which
it conducts its core relocation business or the jurisdiction in which it is
incorporated unless the Originator has given the Buyer and its assignees and
each rating agency then rating any Series of Notes at least 30 days’ prior
written notice thereof and unless, prior to any such change in name or
jurisdiction of incorporation, the Originator has taken and completed all action
required by Section 8.3;


(e)    Home Deeds. Record any Home Deeds with respect to any Homes except at the
direction of the Buyer or its assignees or as permitted by Section 8.3 hereof or
by Section 2.01(d)(i) of the Transfer and Servicing Agreement; and


(f)    Termination of Relocation Management Agreements. Terminate any Pool
Relocation Management Agreement, CMSC Home Purchase Contract, CMSC Home Sale
Contract, CMSC Equity Loan Note or CMSC Equity Loan Agreement except in
accordance with the Credit and Collection Policy.


(g)    Extension or Amendment. Extend, amend or otherwise modify the terms of
any Receivable included in the ARSC Purchased Assets, or amend, modify or waive
any material term or condition related thereto, except in accordance with
Section 3.10 of the Transfer and Servicing Agreement.


(h)    Change in Payment Instruction to Obligors. Make any change in its
instructions to Obligors or other Persons regarding payments to be made to the
Originator
 



  20

--------------------------------------------------------------------------------

 


 or payments to be made to any Lockbox Account (except for a change in
instructions solely for the purpose of directing such Obligors or other Persons
to make such payments to another existing Lockbox Account), unless (i) the
Indenture Trustee has received copies of a Lockbox Agreement with each new
Lockbox Bank duly executed by the Originator, the Buyer, the Issuer, the
Indenture Trustee and such Lockbox Bank and (ii) in the case of any termination,
the Buyer or its successors and assigns have received evidence to their
satisfaction that the Obligors that were making payments into a terminated
Lockbox Account have been instructed in writing to make payments into another
Lockbox Account then in use.


(i)    Home Purchase Contracts. Purchase any Home or make any Equity Payments,
Mortgage Payoffs, or Mortgage Payments on or after the Closing Date other than
Equity Payments, Mortgage Payoffs and Mortgage Payments with respect to CMSC
Homes.


(j)    Indebtedness for Borrowed Money. Create, incur, guarantee or permit to
exist any Indebtedness for Borrowed Money, except for (A) any such Indebtedness
owed on an intercompany basis to the Performance Guarantor or any Affiliate
thereof and (B) any such Indebtedness to a Person that has executed and
delivered an Acknowledgment Letter in favor of the Originator and the Buyer and
its successors and assigns, including any Series Enhancer.


Section 7.4    Affirmative Covenants of the Buyer. From the Closing Date until
the termination of this Agreement in accordance with Section 11.4, the Buyer
hereby agrees that it will perform the covenants and agreements set forth in
this Section 7.4.


(a)    The Buyer hereby acknowledges that the parties to the Transaction
Documents are entering into the transactions contemplated by the Transaction
Documents in reliance upon the Buyer’s identity as a legal entity separate from
the Originator and the other CMS Persons. From and after the date hereof until
one year and one day after the Final Payout Date, the Buyer will take such
actions as shall be required in order that:


(i)    The Buyer will conduct its business in office space allocated to it and
for which it pays an appropriate rent and overhead allocation;


(ii)    The Buyer will maintain corporate records and books of account separate
from those of each CMS Person and telephone numbers and stationery that are
separate and distinct from those of each CMS Person;


(iii)    The Buyer’s assets will be maintained in a manner that facilitates
their identification and segregation from those of any CMS Person;


(iv)    The Buyer will strictly observe corporate formalities in its dealings
with the public and with each CMS Person, and funds or other assets of the Buyer
will not be commingled with those of any CMS Person, except as expressly
permitted by the Transaction Documents. The Buyer will at all times, in its
dealings with the public and
 



  21

--------------------------------------------------------------------------------

 


with each CMS Person, hold itself out and conduct itself as a legal entity
separate and distinct from each CMS Person. The Buyer will not maintain joint
bank accounts or other depository accounts to which any CMS Person (other than
the Originator in its capacity as Servicer under the Transfer and Servicing
Agreement) has independent access;


(v)    The duly elected board of directors of the Buyer and duly appointed
officers of the Buyer will at all times have sole authority to control decisions
and actions with respect to the daily business affairs of the Buyer;


(vi)    Not less than one member of the Buyer’s board of directors will be an
Independent Director. The Buyer will observe those provisions in its certificate
of incorporation that provide that the Buyer’s board of directors will not
approve, or take any other action to cause the filing of, a voluntary bankruptcy
petition with respect to the Buyer unless the Independent Director and all other
members of the Buyer’s board of directors unanimously approve the taking of such
action in writing prior to the taking of such action;


(vii)    The Buyer will compensate each of its employees, consultants and agents
from the Buyer’s own funds for services provided to the Buyer;


(viii)    The Buyer will not hold itself out to be responsible for the debts of
any CMS Person; and


(ix)    The Buyer will take all actions necessary on its part to be taken in
order to ensure that the facts and assumptions relating to the Buyer set forth
in the opinions of Orrick, Herrington & Sutcliffe LLP of even date herewith
relating to true sale matters with respect to the Purchase of the CMSC Purchased
Assets hereunder and substantive consolidation matters with respect to the
Originator and the Buyer will be true and correct at all times.


(b)    The Buyer assumes no obligations of the Originator under the Pool
Relocation Management Agreements with respect to any CMSC Home Purchase
Contracts, including without limitation the obligations of the Originator to
make Equity Payments, Mortgage Payoffs and Mortgage Payments with respect to
CMSC Homes. The Buyer will enter into all Home Purchase Contracts under the Pool
Relocation Management Agreements in its own name and will make all Equity
Payments, Mortgage Payoffs and Mortgage Payments from and after the Closing Date
other than Equity Payments, Mortgage Payoffs and Mortgage Payments with respect
to CMSC Homes.





  22

--------------------------------------------------------------------------------

 




ARTICLE VIII

ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE CMSC PURCHASED ASSETS


Section 8.1    Rights of the Buyer.


(a)    Subject to Section 8.4(b), the Originator hereby authorizes the Buyer and
its assignees and designees to take any and all steps in the Originator’s name
and on behalf of the Originator that the Buyer, the Servicer and/or their
respective designees determine are reasonably necessary or appropriate to
collect all amounts due under any and all CMSC Purchased Assets, including
without limitation endorsing the name of the Originator on checks and other
instruments representing CMSC Collections and enforcing such CMSC Purchased
Assets.


(b)    The Buyer shall have no obligation to account for, to replace, to
substitute or to return any CMSC Purchased Asset to the Originator, except as
provided in Section 4.3(c).


(c)    The Buyer shall have the unrestricted right to further assign, transfer,
deliver, hypothecate, subdivide or otherwise deal with the CMSC Purchased Assets
and all of the Buyer’s right, title and interest in, to and under this Agreement
on whatever terms the Buyer determines, pursuant to the Receivables Purchase
Agreement or otherwise.


(d)    As between the Originator and the Buyer, the Buyer shall have the sole
right to retain any gains or profits created by buying, selling or holding the
CMSC Purchased Assets.


Section 8.2    Responsibilities of the Originator. Anything herein to the
contrary notwithstanding:


(a)    The Originator agrees to deliver directly to the Servicer (for the
Buyer’s account), within one Business Day after receipt thereof, any CMSC
Collections or CMF Collections that it receives, in the form so received, and
agrees that all such CMSC Collections and CMF Collections will be deemed to be
received in trust for the Buyer and its assignees and will be maintained and
segregated separate and apart from all other funds and moneys of the Originator
until delivery of such CMSC Collections and CMF Collections to the Servicer; and


(b)    The Originator hereby grants to the Buyer an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of the Originator all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by the Originator or transmitted or received by the Buyer (whether
or not from the Originator) in connection with any CMSC Purchased Asset (which
power of attorney may be exercised by the Buyer’s successors and assigns in
accordance with Section 8.4 and Section 11.12(b)).





  23

--------------------------------------------------------------------------------

 


(c)    The Originator shall perform all of its obligations hereunder and under
the Pool Relocation Management Agreements and other Contracts related to the
CMSC Purchased Assets to which it is a party (other than those obligations
undertaken by the Buyer as provided in Section 7.4(b)) to the same extent as if
such CMSC Purchased Assets had not been sold hereunder, and the exercise by the
Buyer or its designee or assignee of the Buyer’s rights hereunder or in
connection herewith shall not relieve the Originator from any of its obligations
under any such Pool Relocation Management Agreements or Contracts related to the
CMSC Purchased Assets to which it is a party. Notwithstanding the foregoing, the
Originator acknowledges that the Buyer or its designees are entitled to perform
such obligations to the extent permitted under the Transaction Documents.


Section 8.3    Further Action Evidencing Purchases. The Originator agrees that
from time to time, at its expense and upon reasonable request, it will promptly
execute and deliver all further instruments and documents and take all further
action as is reasonably necessary to perfect, protect or more fully evidence the
Purchase of the CMSC Purchased Assets by the Buyer hereunder, or to enable the
Buyer or its assignees to exercise or enforce any of its rights hereunder or
under any other Transaction Document to which the Originator is a party;
provided, however, that the Originator will not file or record any Home Deeds
except (i) in its capacity as the Servicer pursuant to the Transfer and
Servicing Agreement and in accordance with the terms thereof and (ii) at any
time, to the extent such recordation is required by local law, regulation or
custom. No Home Deeds or Home Purchase Contracts may be recorded in the name of
the Originator other than Home Deeds relating to CMSC Homes and CMSC Home
Purchase Contracts. Without limiting the generality of the foregoing, the
Originator shall:


(a)    upon the Buyer’s request, execute and file such financing or continuation
statements or amendments thereto or assignments thereof and such other
instruments or notices as the Buyer or its assignees may reasonably determine to
be necessary or appropriate; and


(b)    mark the master data processing records evidencing the CMSC Purchased
Assets and, if requested by the Buyer or its assignees, legend the related Pool
Relocation Management Agreements and CMSC Home Purchase Contracts to reflect the
sale of the CMSC Purchased Assets to the Buyer pursuant to this Agreement.


The Originator hereby authorizes the Buyer and its assignees to file one or more
financing or continuation statements and amendments thereto and assignments
thereof with respect to all or any of the CMSC Purchased Assets, in each case
whether now existing or hereafter generated by the Originator. If (i) the
Originator fails to perform any of its agreements or obligations under this
Agreement and does not remedy such failure within the applicable cure period, if
any, and (ii) the Buyer or its assignees in good faith reasonably believes that
the performance of such agreements and obligations is necessary or appropriate
to protect the interests of the Buyer or its assignees under this Agreement,
then the Buyer or its assignees may (but shall not be required to) perform or
cause performance of such agreement or obligation, and the reasonable expenses
of the Buyer or its assignees incurred in connection with such performance shall
be payable by the Originator as provided in Section 10.1.
 



  24

--------------------------------------------------------------------------------

 


Section 8.4    CMSC Collections; Rights of the Buyer and its Assignees.


At any time following the designation of a Servicer other than the Originator
pursuant to the Transfer and Servicing Agreement:


(a)    The Buyer or its assignees may direct the Obligors of CMSC Receivables,
or any of them, to pay all amounts payable under any CMSC Receivable directly to
the Buyer or its assignees;


(b)    At the request of the Buyer or its assignees and at the Originator’s
expense, the Originator shall give notice of such ownership to each said Obligor
and direct that payments be made directly to the Buyer or its assignees;


(c)    At the request of the Buyer or its assignees and at the Originator’s
expense, the Originator shall (A) assemble all of the CMSC Records, to the
extent such CMSC Records are in its possession, and make the same available at a
place selected by the Buyer or its successors and assigns, or instruct any
escrow agents holding any such documents, instruments and other records on its
behalf to make the same available and (B) segregate all cash, checks and other
instruments received by it from time to time constituting CMSC Collections or
CMF Collections in a manner reasonably acceptable to the Buyer or its assignees
and, promptly upon receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Buyer or its
assignees; and


(d)    The Originator hereby authorizes the Buyer or its assignees to take any
and all steps in the Originator’s name and on behalf of the Originator that are
necessary or desirable, in the reasonable determination of the Buyer or its
assignees, to collect all amounts due under any and all CMSC Purchased Assets,
including without limitation endorsing the Originator’s name on checks and other
instruments representing CMSC Collections and enforcing the CMSC Purchased
Assets.




ARTICLE IX

TERMINATION


Section 9.1    CMF Purchase Termination Events. The following events shall be
“CMF Purchase Termination Events”:


(a)    The occurrence of an Event of Default or an Amortization Event with
respect to all outstanding Series of Notes; or


(b)    Any representation or warranty made by the Originator under any of the
Transaction Documents, any Receivables Activity Report or other information or
report delivered by the Originator (including in its capacity as Servicer) with
respect to the Originator or the CMSC Purchased Assets shall prove to have been
untrue or incorrect in any material
 



    25  

--------------------------------------------------------------------------------

 


 respect when made or deemed to have been made, and such failure could be
reasonably expected to have a Material Adverse Effect and such occurrence
remains unremedied for 30 days; provided, however, that any such incorrect
representation relating to a CMSC Receivable with respect to which the
Originator has made a CMSC Noncomplying Asset Adjustment pursuant to Section
4.3(a) shall not constitute a CMF Purchase Termination Event; or


(c)    (i) The Originator shall fail to perform or observe, as and when
required, any term, covenant or agreement contained in this Agreement or any of
the other Transaction Documents to which it is a party or any Contract required
on its part to be performed or observed, and such failure shall remain
unremedied for: (A) in the case of a failure to deliver any Daily Originator
Report pursuant to Section 3.1(a), ten calendar days (provided, however, that
such ten-day period may be extended for an additional three days if such failure
to deliver a Daily Originator Report is due to computer failure); (B) in the
case of a failure to provide payment instructions to Obligors pursuant to
Section 7.1(f), a failure to segregate CMSC Collections or CMF Collections
pursuant to Section 7.1(g), a failure to provide records pursuant to Section
7.1(k), a failure to provide required notices pursuant to Section 7.2(c), a
failure to provide any required monthly report or a breach of any of the
negative covenants of the Originator set forth in Section 7.3, ten calendar
days; or (C) in the case of any other failure to perform or observe, as and when
required, any term, covenant or agreement, which failure could be reasonably
expected to have a Material Adverse Effect, 30 days or (ii) the Performance
Guarantor shall fail to make any required payment under the PHH Guarantee and
such failure shall remain unremedied for one Business Day or (iii) the
Performance Guarantor shall otherwise fail to perform under the PHH Guarantee;
or


(d)    An Event of Bankruptcy shall have occurred with respect to the Originator
or the Performance Guarantor; or


(e)    The representation and warranty in Section 6.1(k) shall not be true at
any time with respect to a substantial portion of the CMSC Purchased Assets; or


(f)    Either (i) the Internal Revenue Service shall file notice of a Lien
pursuant to Section 6323 of the Internal Revenue Code with respect to any of the
CMSC Receivables or the CMSC Related Assets and such Lien shall not have been
released within five days or, if released, proved to the satisfaction of the
rating agencies then rating each Series of Notes or (ii) the PBGC shall file, or
shall indicate its intention to file, notice of a Lien pursuant to Section 4068
of the Employee Retirement Income Security Act of 1974 with respect to any of
the CMSC Receivables or the CMSC Related Assets; or


(g)    This Agreement or the PHH Guarantee shall cease to be in full force and
effect for any reason other than in accordance with its terms; or


(h)    An ARSC Purchase Termination Event or Transfer Termination Event shall
have occurred.


If a CMF Purchase Termination Event occurs, the Originator shall promptly give
notice to the Buyer and its assignees of such CMF Purchase Termination Event.





  26

--------------------------------------------------------------------------------

 


Section 9.2    Purchase Termination. (a) On the Termination Date, the Originator
shall cease transferring CMSC Purchased Assets to the Buyer, provided that any
right, title and interest of the Originator in and to any CMF Designated
Receivables arising from any Servicer Advances made thereafter, including any
Related Property relating thereto and proceeds thereof, shall continue to be
transferred. Notwithstanding any cessation of the transfer to the Buyer of
additional CMSC Purchased Assets, CMSC Purchased Assets transferred to the Buyer
prior to the Termination Date and CMSC Collections in respect of such CMSC
Purchased Assets and the related Finance Charges, whenever accrued in respect of
such CMSC Receivables, shall continue to be property of the Buyer available for
transfer by the Buyer pursuant to the Receivables Purchase Agreement. Nothing in
this Section 9.2 shall be deemed to prohibit the Buyer from funding CMF
Designated Receivables from and after the Termination Date.


(b)    Upon the occurrence of a CMF Purchase Termination Event, the Buyer and
its assignees shall have, in addition to all other rights and remedies under
this Agreement or otherwise, all other rights and remedies provided under the
UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative. Without limiting the foregoing, the occurrence of a CMF
Purchase Termination Event shall not deny to the Buyer or its assignees any
remedy in addition to termination of its obligation to make Purchases hereunder
to which the Buyer or its assignees may be otherwise appropriately entitled,
whether by statute or applicable law, at law or in equity.




ARTICLE X

INDEMNIFICATION; SECURITY INTEREST


Section 10.1    Indemnities by the Originator. Without limiting any other rights
that any CMSC Indemnified Party may have hereunder or under applicable law, the
Originator agrees to indemnify the Buyer and each of its successors, permitted
transferees and assigns, and all officers, directors, shareholders, controlling
Persons, employees and agents of any of the foregoing (each of the foregoing
Persons, a “CMSC Indemnified Party”), from and against any and all damages,
losses, claims (whether on account of settlements or otherwise), actions, suits,
demands, judgments, liabilities (including penalties), obligations or
disbursements of any kind or nature and related costs and expenses (including
reasonable attorneys’ fees and disbursements) awarded against or incurred by any
of them, arising out of or as a result of any of the following (all of the
foregoing, collectively, “CMSC Indemnified Losses”):


(a)        any representation or warranty made by the Originator under any of
the Transaction Documents to which it is a party, any Receivables Activity
Report or any other information or report delivered by the Originator (including
in its capacity as Servicer) with respect to the Originator or the CMSC
Purchased Assets, having been untrue or incorrect in any respect when made or
deemed to have been made; provided, however, that the Originator’s obligation to
make a CMSC Noncomplying Asset Adjustment pursuant to Section 4.3(a) with
respect to any representation made in Section
 



  27

--------------------------------------------------------------------------------

 


6.1(1) as to Eligible Receivables having been incorrect when made shall be the
only remedy available to the Buyer or its assignees relating to such incorrect
representation;


(b)    the failure by the Originator to comply with any material applicable law,
rule or regulation applicable to the Originator with respect to any CMSC
Purchased Asset or any failure of a CMSC Purchased Asset to comply with any such
law, rule or regulation as of the date of sale of such CMSC Purchased Asset
hereunder;


(c)    the failure to vest and maintain in the Buyer a valid ownership interest
in the CMSC Purchased Assets, free and clear of any Lien arising through the
Originator or anyone claiming through or under the Originator (including without
limitation any such failure arising from a circumstance described in the
definition of Permitted Exceptions);


(d)    any failure of the Originator to perform its duties or obligations in
accordance with the provisions of the Transaction Documents or any Contract, in
each case to which it is a party;


(e)    the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to the transfer of any CMSC
Purchased Assets to the Buyer, whether at the time of any sale or at any
subsequent time;


(f)    the failure by the Originator to pay when due any taxes owing by it
(including sales, excise or property taxes) payable in connection with the CMSC
Purchased Assets, other than any such taxes, assessments or charges that are
being diligently contested in good faith by appropriate proceedings, for which
adequate reserves in accordance with GAAP have been set aside on its books and
that have not given rise to any Liens (other than Permitted Liens);


(g)    any reduction in the Unpaid Balance of any Receivable included in the
ARSC Purchased Assets as a result of (i) any cash discount or any adjustment by
the Originator, (ii) any offsetting account payable of the Originator to an
Obligor, (iii) a set-off in respect of any claim by, or defense or credit of,
the related Obligor against the Originator (whether such claim, defense or
credit arises out of the same or a related or an unrelated transaction) or (iv)
the obligation of the Originator to pay to the related Obligor any rebate or
refund;


(h)    any product liability or personal injury claim in connection with the
service that is the subject of any CMSC Purchased Asset; and


(i)    any investigation, litigation or proceeding related to any use by CMSC of
the proceeds of any Purchase made hereunder.


Notwithstanding anything to the contrary in this Agreement, any representations,
warranties and covenants made by the Originator in this Agreement or the other
Transaction Documents that are qualified by or limited to events or
circumstances that have, or are
 



  28

--------------------------------------------------------------------------------

 


reasonably likely to have, given rise to a Material Adverse Effect shall (solely
for purposes of the indemnification obligations set forth in this Section 10.1)
be deemed not to be so qualified or limited.
 
Notwithstanding the foregoing (and with respect to clause (ii) below, without
prejudice to the rights that the Buyer may have pursuant to the other provisions
of this Agreement or the provisions of any of the other Transaction Documents),
in no event shall any CMSC Indemnified Party be indemnified for any CMSC
Indemnified Losses (i) resulting from negligence or willful misconduct on the
part of such CMSC Indemnified Party, (ii) to the extent the same includes losses
in respect of CMSC Purchased Assets and reimbursement therefor that would
constitute credit recourse to the Originator for the amount of any CMSC
Receivable not paid by the related Obligor or (iii) resulting from the action or
omission of the Servicer (unless the Servicer is the Originator or an Affiliate
thereof (other than the Buyer, ARSC or the Issuer)).
 
If for any reason the indemnification provided in this Section 10.1 is
unavailable to an CMSC Indemnified Party or is insufficient to hold an CMSC
Indemnified Party harmless, then the Originator shall contribute to the maximum
amount payable or paid to such CMSC Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such CMSC Indemnified Party on the one
hand and the Originator on the other hand, but also the relative fault of such
CMSC Indemnified Party and the Originator, and any other relevant equitable
considerations.
 
Section 10.2    Security Interest. Without prejudice to the provisions of
Section 2.1 providing for the absolute transfer of the Originator’s interest in
the CMSC Purchased Assets and the proceeds thereof and any interest of the
Originator in the other property described in clause (v) of Section 2.1(a) to
the Buyer, in order to secure the prompt payment and performance of all
obligations of the Originator to the Buyer arising in connection with this
Agreement, whether now or hereafter existing, due or to become due, direct or
indirect, or absolute or contingent, the Originator hereby assigns and grants to
the Buyer a first priority security interest in the Originator’s right, title
and interest, if any, in, to and under all of the CMSC Purchased Assets and the
proceeds thereof and any interest of the Originator in the other property
described in clause (v) of Section 2.1(a), whether now or hereafter existing.




ARTICLE XI

MISCELLANEOUS


Section 11.1    Amendments; Waivers, Etc.


(a)    The provisions of this Agreement may be amended, modified or waived from
time to time if such amendment, modification or waiver is in writing and signed
by the Originator and the Buyer and its assignees. Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.


(b)    No failure or delay on the part of the Buyer or its assignees, or any
CMSC Indemnified Party, or any other third party beneficiary referred to in
Section 11.12(a) in
 



  29

--------------------------------------------------------------------------------

 


exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No notice to, or demand on, the Originator shall entitle it in any case to any
notice or demand in similar or other circumstances. No waiver or approval by the
Buyer or its assignees under this Agreement shall, except as may otherwise be
stated in such waiver or approval, be applicable to subsequent transactions. No
waiver or approval under this Agreement shall require any similar or dissimilar
waiver or approval thereafter to be granted hereunder.


Section 11.2    Notices, Etc. Unless otherwise stated herein, all notices,
demands, consents, approvals and other communications provided for hereunder
shall be in writing (including via telecopier) and shall be personally delivered
or sent by certified mail, return receipt requested, postage prepaid, by
telecopier or by overnight courier to the intended party at the address or
telecopier number of such party set forth on Schedule 11.2 hereof, or at such
other address or telecopier number as shall be designated by such party in a
written notice to the other party hereto given in accordance with this Section
11.2. Copies of all notices and other communications provided for hereunder
shall be delivered to ARSC and the Issuer at their respective addresses for
notices set forth in the Receivables Purchase Agreement. All notices and
communications provided for hereunder shall be effective when received.


Section 11.3    Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.


Section 11.4    Binding Effect; Assignability; Survival of Provisions. This
Agreement shall be binding upon, and inure to the benefit of, the Buyer and the
Originator and their respective successors and assigns. Except as permitted
pursuant to Section 7.3(c), the Originator may not assign any of its rights
hereunder or any interest herein without the prior written consent of the Buyer
and its assignees. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated pursuant hereto. Such termination
shall not occur prior to the Final Payout Date. The rights and remedies with
respect to any breach of any representation and warranty made by the Originator
pursuant to Article VI and the indemnification and payment provisions of Article
X and Section 11.6 and the provisions of Section 11.14 and Section 11.16 shall
be continuing and shall survive any termination of this Agreement.


Section 11.5    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.


Section 11.6    Costs, Expenses and Taxes. In addition to the obligations of the
Originator under Article X, the Originator agrees to pay on demand:


(a)    all reasonable costs and expenses incurred by the Buyer and its assignees
in connection with the negotiation, preparation, execution and delivery of, the
administration (including periodic auditing), the preservation of any rights
under, or the
 



  30

--------------------------------------------------------------------------------

 


enforcement of, or any breach of, this Agreement (including any amendment,
supplement or modification hereto), including without limitation (i) the
reasonable fees, expenses and disbursements of counsel to any such Persons
incurred in connection with any of the foregoing or in advising such Persons as
to their respective rights and remedies under this Agreement and (ii) all
reasonable out-of-pocket expenses (including reasonable fees and expenses of
independent accountants) incurred in connection with any review of the
Originator’s books and records either prior to the execution and delivery hereof
or pursuant to Section 7.1(k), and


(b)    all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
or any amendment, supplement or modification thereto, and agrees to indemnify
each CMSC Indemnified Party against any liabilities with respect to, or
resulting from, any delay in paying or omission to pay such taxes and fees.


Section 11.7    Submission to Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, NEW YORK, OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND HEREBY
(a) IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT; (b)
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING; AND
(c) IRREVOCABLY APPOINTS CT CORPORATION SYSTEM (THE “PROCESS AGENT”), WITH AN
OFFICE ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, UNITED
STATES OF AMERICA, AS ITS AGENT TO RECEIVE ON BEHALF OF IT AND ITS PROPERTY
SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS THAT MAY BE
SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING OR
DELIVERING A COPY OF SUCH PROCESS IN CARE OF THE PROCESS AGENT AT THE PROCESS
AGENT’S ABOVE ADDRESS, AND EACH PARTY HERETO HEREBY IRREVOCABLY AUTHORIZES AND
DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. EACH PARTY
HERETO AGREES TO ENTER INTO ANY AGREEMENT RELATING TO SUCH APPOINTMENT THAT THE
PROCESS AGENT MAY CUSTOMARILY REQUIRE AND TO PAY THE PROCESS AGENT’S CUSTOMARY
FEES UPON DEMAND. AS AN ALTERNATIVE METHOD OF SERVICE, EACH PARTY HERETO ALSO
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH PARTY AT ITS ADDRESS
SPECIFIED PURSUANT TO SECTION 11.2. NOTHING IN THIS SECTION 11.7 SHALL AFFECT
THE RIGHT OF EITHER PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF EITHER PARTY HERETO TO BRING ANY ACTION
OR PROCEEDING AGAINST THE OTHER PARTY HERETO OR ANY OF ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTION.





  31

--------------------------------------------------------------------------------

 


Section 11.8    Waiver of Jury Trial. EACH PARTY HERETO WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
OR RELATING TO THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), ACTIONS OF EITHER OF THE PARTIES HERETO
OR ANY OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.


Section 11.9    Integration. This Agreement contains a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement between the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.


Section 11.10    Captions and Cross References. The various captions (including
without limitation the table of contents) in this Agreement are provided solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Agreement.


Section 11.11    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.


Section 11.12    Acknowledgment and Consent.


(a)    The Originator acknowledges that, from time to time prior to the
Termination Date, the Buyer intends to sell all of the Buyer’s right, title and
interest in, to and under the CMSC Purchased Assets, this Agreement and all of
the other Transaction Documents pursuant to the Receivables Purchase Agreement,
and that the interests of the Buyer hereunder will be further assigned pursuant
to the Transfer and Servicing Agreement and the Indenture. The Originator
acknowledges and agrees to each such sale by the Buyer and consents to the sale
and assignment by the Buyer of all or any portion of its right, title and
interest in, to and under the CMSC Purchased Assets, this Agreement and the
other Transaction Documents and all of the Buyer’s rights, remedies, powers and
privileges and all claims of the Buyer against the Originator under or with
respect to this Agreement and the other Transaction Documents (whether arising
pursuant to the terms of this Agreement or otherwise available at law or in
equity), including without limitation (whether or not an Unmatured Servicer
Default or a Servicer Default has occurred and is continuing) (i) the right of
the Buyer at any time to enforce this Agreement against the Originator and the
obligations of the Originator hereunder and (ii) the right at any time to give
or withhold any and all consents, requests, notices, directions, approvals,
demands, extensions or waivers under or with respect to this Agreement, any
other Transaction Document or the obligations in respect of the Originator
thereunder, all of which rights, remedies, powers, privileges and claims may be
exercised and/or enforced by the Buyer’s
 



  32

--------------------------------------------------------------------------------

 


successors ands assigns to the same extent as the Buyer may do. Each of the
parties hereto acknowledges and agrees that the Buyer’s successors and assigns
are third party beneficiaries of this Agreement, including without limitation
the rights of the Buyer arising hereunder, and may rely on the Originator’s
representations and warranties made herein as if made directly to them. The
Originator hereby acknowledges and agrees that, except with respect to its
rights under Section 4.3, it has no claim to or interest in any of the Lockbox
Accounts.


(b)    The Originator hereby agrees to execute all agreements, instruments and
documents and to take all other actions that the Buyer or its assignees
determines are necessary or appropriate to evidence its consent described in
Section 11.12(a). The Originator hereby acknowledges and agrees that the Buyer
in all of its capacities may assign to the Buyer’s successors and assigns such
powers of attorney and other rights and interests granted by the Originator to
the Buyer hereunder and agrees to cooperate fully with the Buyer’s successors
and assigns in the exercise of such rights.


(c)    The Originator hereby acknowledges that the Buyer’s successors and
assigns are entering into the Transaction Documents in reliance on the Buyer’s
identity as a legal entity separate from the Originator.


Section 11.13    No Partnership or Joint Venture. Nothing contained in this
Agreement shall be deemed or construed by the parties hereto or by any third
person to create the relationship of principal and agent or of partnership or of
joint venture.


Section 11.14    No Proceedings. The Originator hereby agrees that it will not
institute against the Buyer or its successors or join any other Person in
instituting against the Buyer or its successors any Insolvency Proceeding so
long as there shall not have elapsed one year plus one day since the Final
Payout Date. The foregoing shall not limit the right of the Originator to file
any claim in or otherwise take any action with respect to any Insolvency
Proceeding that was instituted against the Buyer or its successors by any Person
other than the Originator or any other CMS Person.


Section 11.15    Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement are for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.


Section 11.16    Recourse to the Buyer. Except to the extent expressly provided
otherwise in the Transaction Documents, the obligations of the Buyer under the
Transaction Documents to which it is a party are solely the obligations of the
Buyer, and no recourse shall be had for payment of any fee payable by or other
obligation of or claim against the Buyer that arises out of any Transaction
Document to which the Buyer is a party against any director, officer or employee
of the Buyer. The provisions of this Section 11.16 shall survive the termination
of this Agreement.





  33

--------------------------------------------------------------------------------

 


Section 11.17    Confidentiality. The Buyer agrees to maintain the
confidentiality of any information regarding the Originator, Cendant Corporation
and PHH obtained in accordance with the terms of this Agreement that is not
publicly available; provided, however, that the Buyer may reveal such
information (a) as necessary or appropriate in connection with the
administration or enforcement of this Agreement or its funding of Purchases
under this Agreement or (b) as required by law, government regulation, court
proceeding or subpoena. Notwithstanding anything herein to the contrary, none of
the Originator, Cendant Corporation nor PHH shall have any obligation to
disclose to the Buyer or its assignees any personal and confidential information
relating to a Transferred Employee.






  34  

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.



 
CENDANT MOBILITY SERVICES CORPORATION
 
By: /s/ Dennis O’Gara
 
Name: Dennis O’Gara
Title: SVP, CFO
 
 
CENDANT MOBILITY FINANCIAL CORPORATION
 
By: /s/ Eric J. Barnes
 
Name: Eric J. Barnes
Title: VP, Controller



 




























[Signature Page to Purchase Agreement]











     

--------------------------------------------------------------------------------






APPENDIX A
 
DEFINITIONS
 

A.   Defined Terms. As used in this Agreement, the following terms have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):

 
“Acknowledgment Letter” shall mean a letter substantially in the form attached
hereto as Exhibit 7.3(j).
 
“Advance Billing Receivable” shall mean a Billed Receivable for Advance Payments
owed by an Obligor.
 
“Advance Payment” shall mean an amount paid by an Obligor pursuant to a Pool
Relocation Management Agreement or otherwise for application to existing or
future Receivables (other than existing Billed Receivables), including without
limitation any payments of anticipated fees and expenses under a Pool Relocation
Management Agreement.
 
“Affiliate” shall mean, when used with respect to a Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person. As used in this definition of Affiliate, the term “control” means
the power, directly or indirectly, to direct or cause the direction of the
management and policies of a Person, whether through the ownership of such
Person’s voting securities, by contract or otherwise, and the terms
“affiliated,” “controlling” and “controlled” have correlative meanings.
 
“Aggregate Employer Balance” shall have the meaning set forth in the Indenture.
 
“Amortization Event” shall have the meaning provided in the Indenture.
 
“ARSC” shall have the meaning set forth in the Preliminary Statement to this
Agreement.
 
“ARSC Purchased Assets” shall have the meaning set forth in the Receivables
Purchase Agreement.
 
“Authorized Officer” shall mean, with respect to any Transaction Party, the
President, the Chief Financial Officer, the Controller, the Treasurer, any
Assistant Treasurer, any Senior Vice President, any Vice President, the
Secretary or any Assistant Secretary of such Transaction Party.
 
“Average Days Outstanding” shall have the meaning set forth in the Indenture.
 
“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended from
time to time (Title 11 of the United States Code).
 
“Billed Receivable” shall mean any CMSC Receivable or CMF Receivable that has
been billed to an Obligor.
 



    A-1  

--------------------------------------------------------------------------------

 


“Business Day” shall mean a day (other than a Saturday or Sunday) on which
commercial banks in New York, New York and Chicago, Illinois are not authorized
or required to be closed.
 
“Buyer” shall mean Cendant Mobility Financial Corporation, in its capacity as
the buyer under this Agreement.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
 
“Closing Date” shall mean April 25, 2000.
 
“CMF Collections” shall have the meaning set forth in the Receivables Purchase
Agreement.
 
“CMF Designated Receivable” shall mean any Receivable arising from an amount
advanced by CMF or the Servicer on behalf of CMF in respect of Equity Payments,
Mortgage Payoffs, Direct Expenses, Mortgage Payments or Other Reimbursable
Expenses, even though such amounts may be advanced after the Termination Date.
 
“CMF Home” shall have the meaning set forth in the Receivables Purchase
Agreement.
 
“CMF Home Purchase Contract” shall have the meaning set forth in the Receivables
Purchase Agreement.
 
“CMF Home Sale Contract” shall have the meaning set forth in the Receivables
Purchase Agreement.
 
“CMF Purchase Price” shall have the meaning set forth in Section 3.1(b).
 
“CMF Purchase Termination Event” shall have the meaning set forth in
Section 9.1.
 
“CMF Receivable” shall have the meaning set forth in the Receivables Purchase
Agreement.
 
“CMF Subordinated Loan” shall have the meaning set forth in Section 4.2.
 
“CMF Subordinated Note” shall mean the CMF Subordinated Note dated the Closing
Date, made by the Buyer and payable to the order of the Originator substantially
in the form of Exhibit 4.2, as such note may be amended, supplemented, otherwise
modified or replaced from time to time.
 
“CMF Subordinated Note Cap” shall have the meaning set forth in Section 4.2.
 
“CMSC” shall mean Cendant Mobility Services Corporation, a Delaware corporation.
 



    A-2  

--------------------------------------------------------------------------------

 


“CMSC Collections” shall mean all funds that are received on account of or
otherwise in connection with any CMSC Purchased Asset, including without
limitation all funds received (a) from or on behalf of any Obligor in payment of
or otherwise in respect of any CMSC Receivable included in the CMSC Purchased
Assets (including without limitation funds received in respect of Advance
Payments, but only including any such Advance Payments to the extent necessary
to reduce the Aggregate Employer Balance of Receivables with respect to the
related Employer to zero), (b) from or on behalf of any Ultimate Buyer or any
other Person in respect of CMSC Home Sale Proceeds, (c) from any other Person to
the extent such funds were applied, or should have been applied, pursuant to any
Contract to repay or discharge any CMSC Receivable or CMSC Related Asset
included in the CMSC Purchased Assets (including without limitation insurance
payments that any Transaction Party applies in the ordinary course of its
business to amounts owed in respect of such CMSC Purchased Assets and the amount
of any Equity Payments applied to repayment of Equity Loans), (d) from the
Originator in respect of Originator Adjustments under this Agreement or any
other obligation of the Originator hereunder, (e) if the Servicer is CMSC, from
the Servicer in respect of Servicer Dilution Adjustments with respect to CMSC
Purchased Assets under Section 3.10(a) of the Transfer and Servicing Agreement
and (f) from PHH in respect of any payments made by PHH as guarantor of the
obligations of CMSC under the PHH Guarantee; provided, however, that any
proceeds of Receivables that gave rise to CMSC Noncomplying Asset Adjustments
that have been paid as provided in Section 4.3 hereof and any Related Property
with respect to such Receivables shall not constitute CMSC Collections and shall
be promptly returned to the Originator as provided in Section 4.3 hereof.
 
“CMSC Equity Loan” shall mean an Equity Loan made by the Originator.
 
“CMSC Equity Loan Agreement” shall mean a loan agreement entered into by the
Originator and a Transferred Employee in connection with a CMSC Equity Loan.
 
“CMSC Equity Loan Note” shall mean a promissory note executed to evidence a CMSC
Equity Loan.
 
“CMSC Home” shall mean any Home subject to a CMSC Home Purchase Contract.
 
“CMSC Home Purchase Contract” shall mean any Home Purchase Contract that was
executed, and pursuant to which CMSC purchased a Home, prior to the Closing Date
and that relates to a Receivable included in the CMSC Purchased Assets.
 
“CMSC Home Sale Contract” shall mean any Home Sale Contract with respect to a
CMSC Home.
 
“CMSC Home Sale Proceeds” shall mean any Home Sale Proceeds arising under a CMSC
Home Sale Contract.
 
“CMSC Indemnified Losses” shall have the meaning set forth in Section 10.1.
 
“CMSC Indemnified Party” shall have the meaning set forth in Section 10.1.
 



    A-3  

--------------------------------------------------------------------------------

 


“CMSC Noncomplying Asset” shall have the meaning set forth in Section 4.3(a).
 
“CMSC Noncomplying Asset Adjustment” shall have the meaning set forth in Section
4.3(a).
 
“CMSC Purchased Assets” shall have the meaning set forth in Section 2.1(a).
 
“CMSC Receivable” shall have the meaning set froth in Section 2.1(a).
 
“CMSC Records” shall mean all Records maintained by the Originator with respect
to the CMSC Purchased Assets and/or the related Obligors.
 
“CMSC Related Assets” shall have the meaning set forth in Section 2.1(a).
 
“CMSC Related Property” shall have the meaning set forth in Section 2.1(a).
 
“CMS Person” shall mean the Originator and each of its Subsidiaries and
Affiliates other than CMF, ARSC or the Issuer.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Contract” shall mean a Pool Relocation Management Agreement and any other
related contract entered into pursuant thereto or in connection therewith,
pursuant to or under which any Person (other than a Transaction Party) is
obligated to make payments from time to time, including as the context may
require any Equity Loan Note, Equity Loan Agreement, Home Purchase Contract or
Home Sale Contract.
 
“Credit and Collection Policy” shall mean those credit and collection policies
and practices of the Originator relating to the Contracts and Receivables
described in Exhibit 6.1(u), as such credit and collection policies may be
modified from time to time in accordance with Section 7.3(b).


“Cut-Off Date” shall mean the last day of any Monthly Period.
 
“Daily Originator Report” shall have the meaning set forth in Section 3.1(a).
 
“Defaulted Receivable” shall mean any Receivable that:
 
(a)    has been or should have been written off as uncollectible in conformity
with the Credit and Collection Policy; or


(b)    is owed by an Obligor who is in Insolvency Proceedings or with respect to
which an Event of Bankruptcy has occurred; or


(c)    has been billed and remains unpaid more than 150 days after the invoice
date thereof.





    A-4  

--------------------------------------------------------------------------------

 


“Direct Expenses” shall mean, with respect to any Home, any costs attributable
to the provision of services to a Transferred Employee, including without
limitation appraisals, broker’s market analyses and inspections, brokerage
commissions, title and title search fees, transfer taxes, mortgage payments,
mortgage interest (or interest on the mortgage payments at the mortgage interest
rate), insurance premiums, property taxes, cost of establishment and maintenance
of appropriate files, overnight delivery charges, wire transfer fees, cost of
interest in the manner specified in the related Contract, cost of improvements,
cost of removal and mitigation of Hazardous Materials or gases (such as removal
of asbestos, lead paint, radon gas or urea formaldehyde insulation) and
reinsulation with suitable replacement materials, repair and maintenance costs,
utilities, sales loss on resale, buyer incentive costs and real estate closing
costs.
 
“Eligible Contract” shall mean:
 
(a)    a Relocation Management Agreement (i) that has been duly executed and
delivered by an Employer that is an Eligible Obligor and is in full force and
effect, (ii) (A) the rights to payment under which are assignable without the
consent of the Employer party thereto or any other Person (other than the
Originator), other than any such consent that has been obtained and remains in
effect, or (B) which, if subject to any restriction on assignment of rights to
payment, is in effect on the date of this Agreement and all of the Receivables
under such Contract that are subject to such restriction constitute rights to
payment for services rendered not evidenced by an instrument or chattel paper,
(iii) that provides for the payment in full by the Employer of all Direct
Expenses, Service Fees and Other Reimbursable Expenses and any loss sustained
with respect to a Home covered thereby following the sale of such Home (less any
Advance Payment with respect to such Home and after giving effect to the
application of the Home Sale Proceeds with respect to such Home) (it being
understood that any Contract that permits an Employer to approve any expenses or
the price at which any Home is sold shall not, for that reason alone, fail to
qualify as an Eligible Contract), (iv) that was originated in accordance with
the Credit and Collection Policy, (v) the Receivables under which, once billed,
are required to be paid within 65 days of the original invoice date and (vi)
that is substantially in the form of Relocation Management Agreement attached as
Exhibit C, with such Permitted Changes to such form as may be made by the
Originator in the ordinary course of its business (or such other form as has
been approved in writing by the Buyer and its successors and assigns);


(b)    an Equity Loan Agreement or Equity Loan Note (i) that has been duly
executed and delivered by a Transferred Employee that is an Eligible Obligor and
that is an employee of an Employer that is a party to a Pool Relocation
Management Agreement (which Pool Relocation Management Agreement is then an
Eligible Contract), (ii) that is substantially in the form of Equity Loan
Agreement attached as Exhibit C or the form of Equity Loan Note attached as
Exhibit C, as applicable, with such Permitted Changes to such forms as may be
made by the Originator in the ordinary course of its business (or, in either
case, such other form as has been approved in writing by the Buyer and its
successors and assigns) and (iii) the obligations of the Transferred Employee
under which are fully covered by the Guaranty or loss indemnity of the related
Employer or
 



    A-5  

--------------------------------------------------------------------------------

 


Employer-purchased insurance policy under the applicable Pool Relocation
Management Agreement;


(c)    a Home Purchase Contract that (i) has been duly executed and delivered by
a Transferred Employee of an Employer that is a party to a Pool Relocation
Management Agreement (which Pool Relocation Management Agreement is then an
Eligible Contract) and (ii) is substantially in the form of Home Purchase
Contract attached as Exhibit C, with such Permitted Changes to such form as may
be made by the Originator in the ordinary course of its business (or such other
form as has been approved in writing by the Buyer and its successors and
assigns); or


(d)    a Home Sale Contract that (i) was entered into under or in connection
with a Pool Relocation Management Agreement (which Pool Relocation Management
Agreement is then an Eligible Contract), (ii) has been duly executed and
delivered by the applicable Ultimate Buyer and is in full force and effect and
(iii) is substantially in the form of the contract of purchase and sale used in
the area where the property is located, or on a form prescribed by the
Originator for that area, with such amendments and additions as may be
reasonably negotiated to efficiently sell the Home (or such other form as has
been approved in writing by the Buyer and its assignees and assigns).


“Eligible Home” shall mean a Home (a) that is located within the United States,
(b) record title for which is not in the name of any Transaction Party or any
Affiliate of a Transaction Party and (c) that satisfies the requirements
specified in the definition of “Home” in the applicable Pool Relocation
Management Agreement or, if such term is not defined therein, in the applicable
Home Sale Service Supplement; provided, however, that a Home that does not
satisfy the requirement specified in clause (b) may nonetheless be treated as an
Eligible Home if and to the extent that either (i) title is recorded on terms
and conditions reasonably satisfactory to the Buyer and its assignees or (ii)
the aggregate Unpaid Balance of all Eligible Unsold Home Receivables that do not
satisfy the requirement specified in clause (b) would not exceed 10% of the
aggregate Unpaid Balance of all Eligible Unsold Home Receivables; and provided,
further, that a Home that does not satisfy the requirements specified in clause
(c) may nonetheless constitute an Eligible Home if and to the extent that (i)
the applicable Employer has acknowledged in writing that such property
constitutes a “Special Home Transaction” within the meaning of the applicable
Home Sale Service Supplement and (ii) the Originator and its Affiliates followed
all necessary procedures and obtained all necessary approvals with respect to
such Home (including without limitation approvals of the applicable Employer) as
may be required by the Credit and Collection Policy and the customary practices
of the Originator with respect to such Homes.
 
“Eligible Obligor” shall mean an Obligor that:
 
(a)    is a United States resident (which term includes a United States division
or branch of an entity organized in a jurisdiction outside of the United States,
so long as such division or branch maintains a place of business in the United
States to which all Receivables are billed);





    A-6  

--------------------------------------------------------------------------------

 


(b)    is not the United States of America, any state or local government or any
agency or instrumentality of any of the foregoing;


(c)    is not an Affiliate of the Originator or the Buyer;


(d)    is not the subject of an Insolvency Proceeding; and


(e)    has been instructed by the Originator to remit all payments on the CMSC
Purchased Assets directly to one of the Lockboxes or Lockbox Accounts.


“Eligible Receivable” shall mean any Receivable:
 
(a)    the Obligor of which is an Eligible Obligor;


(b)    that is denominated and payable only in U.S. dollars;


(c)    that was generated in the ordinary course of the Originator’s business;


(d)    either (1) with respect to which all of the Originator’s right, title and
interest has been (or will be, at the time such Receivable becomes included in
the CMSC Purchased Assets) validly transferred to the Buyer under and in
accordance with the terms of this Agreement; or (2) with respect to any CMF
Receivable only, that arose out of or with respect to an Equity Payment,
Mortgage Payment or Mortgage Payoff made by the Buyer in respect of a CMF Home
Purchase Contract;


(e)    that arises under or in connection with a Pool Relocation Management
Agreement that is then an Eligible Contract, and with respect to which any Home
Sale Contract, Home Purchase Contract, Equity Loan Agreement or Equity Loan Note
relating to such Receivable is also an Eligible Contract;


(f)    that is not a Defaulted Receivable;


(g)    that is an “eligible asset” within the meaning of Rule 3a-7 promulgated
under the Investment Company Act of 1940, as amended;


(h)    that constitutes an “account” or a “general intangible” or “chattel
paper” and not an “instrument” (except in the case of an Equity Loan, to the
extent the same is evidenced by an Equity Loan Note), in each case within the
meaning of the New York UCC;


(i)    the transfer of which (including without limitation the sale by the
Originator to the Buyer or by the Buyer to ARSC) does not contravene or conflict
with any law, rule or regulation or any contractual or other restriction,
limitation or encumbrance that applies to the Originator (or, with respect to
any CMF Receivable only, the Buyer) (including without limitation the related
Contract), and the sale, assignment or transfer of which, and the granting of a
security interest in which, does not require the consent of the Obligor thereof
or any other Person other than any such consent that has
 



    A-7  

--------------------------------------------------------------------------------

 


been previously obtained and is in effect; provided, however, that a Receivable
arising out of a Relocation Management Agreement that is subject to a
restriction on assignment may nonetheless be an Eligible Receivable hereunder if
such Receivable constitutes a right to payment for services rendered not
evidenced by an instrument or chattel paper;


(j)    that has not been compromised, adjusted, amended or otherwise modified
(including by extension of time for payment or the granting of any discounts,
allowances or credits) except in a manner that is expressly permitted under
Section 3.10(b) of the Transfer and Servicing Agreement;


(k)    that, together with the Contracts related thereto, conforms in all
material respects with all applicable laws, rules, regulations, orders,
judgments, decrees and determinations of all courts and other Governmental
Authorities (whether federal, state, local or foreign and including without
limitation usury laws);


(l)    that is not subject to an asserted reduction (other than any reduction on
account of any offsetting account payable of the Originator or the Buyer to an
Obligor or any Advance Payment made by the related Obligor so long as such
reduction is included in the determination of the Aggregate Employer Balance
with respect to the related Obligor) cancellation, rebate or refund or any
dispute, offset, counterclaim, lien or defense whatsoever;


(m)    with respect to which the representations and warranties of the
Originator in Section 6.1(k) of this Agreement (or with respect to any CMF
Receivable only, of the Buyer in Section 6.1(k) of the Receivables Purchase
Agreement) are true and correct;


(n)    that represents a bona fide obligation arising under a Contract that has
been duly authorized and that, together with such Receivable, is in full force
and effect and constitutes the legal, valid and binding obligation of the
Obligor of such Receivable, enforceable against such Obligor in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity;


(o)    that, in the case of a Receivable arising on account of any Equity
Payment, Mortgage Payoff, Mortgage Payment, Direct Expenses or any Service Fee
or Finance Charge arising in connection with any of the foregoing, relates to an
Eligible Home as to which (i) a Home Purchase Contract has been executed and
delivered by the related Homeowner and the Originator or the Buyer, as
applicable and, to the best knowledge of the Originator (or the Buyer, with
respect to CMF Homes only), constitutes the legal, valid and binding obligation
of such Homeowner, (ii) a Home Deed has been executed and delivered by the
related Homeowner naming the Originator or the Buyer, as applicable, as
transferee or with the transferee’s name blank, (iii) such Home Purchase
Contract and Home Deed have been delivered to and are then in the possession of
the agent of CMSC (with respect to
 



    A-8  

--------------------------------------------------------------------------------

 


CMSC Homes) or the agent of CMF (with respect to CMF Homes) and (iv) either no
Mortgage is outstanding or, if a Mortgage is outstanding, no more than one
monthly payment on such Mortgage is past due;


(p)    that, in the case of a Receivable that arises from an Equity Loan, arose
under an Equity Loan Agreement and an Equity Loan Note, each of which are
Eligible Contracts and are then in the possession of the Servicer;


(q)    that, in the case of an Unbilled Receivable, represents the right to
payment for services rendered; and


(r)    that, in the case of a Billed Receivable (other than an Advance Billing
Receivable), has been fully earned by performance.


“Eligible Unsold Home Receivable” shall mean an Unsold Home Receivable that is
an Eligible Receivable.
 
“Employer” shall mean a customer of the Originator that has executed a
Relocation Management Agreement with the Originator.
 
“Enhancement Agreement” shall have the meaning provided in the Indenture.
 
“Environmental Laws” shall mean all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.
 
“Equity Loan” shall mean an advance of all or a portion of the Equity Payment to
be made to a Homeowner prior to the execution of the Home Purchase Contract by
such Homeowner.
 
“Equity Loan Agreement” shall mean a loan agreement entered into by a
Transferred Employee in connection with an Equity Loan or a proposed Equity
Loan.
 
“Equity Loan Note” shall mean a promissory note made by a Transferred Employee
to evidence the Transferred Employee’s obligations in respect of an Equity Loan,
which may be included in the same document as an Equity Loan Agreement.
 
“Equity Payment” shall mean, with respect to any Homeowner, a payment or credit
(other than an Equity Loan) made to such Homeowner at the time of, or following
the execution of, the related Home Purchase Contract by such Homeowner in
respect of its equity interest in a Home as determined pursuant to the
applicable Home Purchase Contract.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
rules and regulations thereunder, each as amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is treated as a single employer with the Originator under Section 414 of
the Code.
 



    A-9  

--------------------------------------------------------------------------------

 


“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
 
(a)    a case or other proceeding has been commenced in any court without the
application or consent of such Person, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or any
substantial part of its assets, or any similar action with respect to such
Person under any law (foreign or domestic) relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts and such case
or proceeding continues undismissed or unstayed and in effect for a period of 60
days; or an order for relief with respect to such Person has been entered in an
involuntary case under the Bankruptcy Code or other similar laws (foreign or
domestic) now or hereafter in effect; or


(b)    such Person has commenced a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for, such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall admit in writing its inability to, pay
its debts generally as they become due.


“Excluded Asset” shall mean any receivable or related asset that arises under or
relates to an Excluded Contract.
 
“Excluded Contract” shall mean (a) any of the following, to the extent that
either the same have not been identified as Pool Relocation Management
Agreements or all CMSC Receivables and CMF Receivables arising thereunder have
been the subject of a CMSC Noncomplying Asset Adjustment or CMF Noncomplying
Asset Adjustment that has been fully paid: (i) if the Originator merges with any
other Person that is engaged in the relocation management business, any
agreement for relocation management services originated by such other Person
prior to the date of such merger and, so long as such business is maintained and
operated as a separate division of the Originator, any additional agreements for
relocation management services originated by such division, (ii) any agreement
for relocation management services that is not an Eligible Contract or (iii) any
agreement for relocation management services the receivables arising under which
would not be Eligible Receivables because the Employer party thereto is not
obligated to provide reimbursement for losses on resale of homes or because the
homes relating to such agreement would be located solely outside of the United
States and (b) any home purchase contract, home sale contract, equity loan note,
equity loan agreement or similar agreement entered into pursuant to any
agreement referred to in clause (a) above.
 
“Final Payout Date” shall mean the earlier of the date after the satisfaction
and discharge of the Indenture pursuant to Article IV thereof on which either
(i) all of the Notes have been paid in full or (ii) the Unpaid Balance of all
outstanding CMSC Receivables has been reduced to zero; provided that for
purposes of this definition of Final Payout Date, the Unpaid
 



    A-10  

--------------------------------------------------------------------------------

 


Balance of a Defaulted Receivable shall be deemed to be outstanding until all
Homes related thereto have been sold and such Receivable has been written off as
uncollectible.
 
“Finance Charge” shall mean any interest, late payment fee or other finance
charge with respect to a Receivable or other Related Property, including without
limitation any interest accrued or to accrue on an Equity Loan, Equity Payment,
Mortgage Payoff or Mortgage Payment under the terms of the applicable Contract
or Contracts.
 
“GAAP” shall mean generally accepted accounting principles, including the
opinions, statements and pronouncements of the American Institute of Certified
Public Accountants, the Financial Accounting Standards Board and the Securities
and Exchange Commission, as in effect from time to time.
 
“Governmental Authority” shall mean the United States of America, any State or
other political subdivision thereof and any entity in the United States of
America or any applicable foreign jurisdiction that exercises executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
“Guaranty” shall mean any agreement, undertaking or arrangement by which any
Person guarantees, endorses, agrees to purchase or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, obligation or any other liability of any other Person (other than
by endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions on the shares of any other Person.
 
“Hazardous Material” shall mean (a) any “hazardous substance” as defined under
CERCLA, (b) any “hazardous waste” as defined under the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as amended, (c) any petroleum
product or (d) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any Environmental Laws.
 
“Home” shall mean a family residence or other improved real estate that is the
subject of any services provided under a Pool Relocation Management Agreement,
including without limitation any Home or property subject to a “Special Home
Transaction” within the meaning of the applicable Home Sale Service Supplement.
 
“Home Deed” shall mean, with respect to any Home, a deed or other instrument of
conveyance executed by the related Homeowner that effects the conveyance of such
Home pursuant to the related Home Purchase Contract.
 
“Home Purchase Contract” shall mean the contract by which a Home is purchased
from a Homeowner pursuant to, or in connection with, a Pool Relocation
Management Agreement.
 
“Home Sale Contract” shall mean, with respect to any Home, the contract by which
such Home is sold to an Ultimate Buyer.
 



    A-11  

--------------------------------------------------------------------------------

 


“Home Sale Proceeds” shall mean, with respect to any Home, the cash sale
proceeds received upon the sale of such Home to an Ultimate Buyer, net of any
unpaid mortgage loan amounts, closing costs, brokerage costs, commissions owed
to third parties and any other amounts payment of which are necessary to clear
title to such Home.
 
“Home Sale Service Supplement” shall mean a supplement to a Pool Relocation
Management Agreement substantially in the form attached as Exhibit C.
 
“Homeowner” shall mean, with respect to any Home, the Transferred Employee and
any other homeowner of record with respect to such Home.
 
“Indebtedness” of any Person shall mean, in the aggregate, without duplication,
(i) all indebtedness, obligations and other liabilities of such Person and its
Subsidiaries that are, at the date as of which Indebtedness is to be determined,
includable as liabilities in a consolidated balance sheet of such Person and its
Subsidiaries, other than (x) accounts payable and accrued expenses, (y) advances
from clients obtained in the ordinary course of the relocation management
services business of any such Person and (z) current and deferred income taxes
and other similar liabilities, (ii) the maximum aggregate amount of all
liabilities of such Person or any of its Subsidiaries under any Guaranty,
indemnity or similar undertaking given or assumed of or in respect of, the
indebtedness, obligations or other liabilities, assets, revenues, income or
dividends of any Person other than such Person or one of its Subsidiaries and
(iii) all other obligations or liabilities of such Person or any of its
Subsidiaries with respect to the discharge of the obligations of any Person
other than itself or one of its Subsidiaries. For purposes of the Transaction
Documents, the Indebtedness of any Person includes the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer.
 
“Indebtedness for Borrowed Money” shall mean, with respect to any Person, (i)
any Indebtedness of such Person, contingent or otherwise, in respect of borrowed
money including all principal, interest, fees and expenses with respect thereto
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof), or evidenced by bonds, notes, acceptances,
debentures or other instruments or letters of credit (or reimbursement
obligations with respect thereto) but excluding capitalized lease obligations
and excluding obligations representing the deferred and unpaid purchase price of
any property.
 
“Indenture” shall mean the Indenture dated as of April 25, 2000 by and between
the Issuer and the Indenture Trustee.
 
“Indenture Supplement” shall have the meaning set forth in the Indenture.
 
“Indenture Trustee” shall mean Bank One, National Association, as indenture
trustee under the Indenture, and any successor thereto.
 
“Independent Director” shall mean, with respect to the Buyer, ARSC or the
Issuer, an individual who is an Independent Director as defined in the
organizational documents of such entity as in effect on the date of this
Agreement.
 
“Insolvency Proceeding” shall mean, with respect to any Person, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
Federal or state
 



    A-12  

--------------------------------------------------------------------------------

 


bankruptcy or similar law or any other proceeding of the type described in the
definition of Event of Bankruptcy, whether voluntary or involuntary.
 
“Issuer” shall mean Apple Ridge Funding LLC, a Delaware limited liability
company.
 
“Lien” shall mean, when used with respect to any Person, any interest in any
real or personal property, asset or other right held, owned or being purchased
or acquired by such Person for its own use, consumption or enjoyment in its
business that secures payment or performance of any obligation, and includes any
mortgage, lien, pledge, encumbrance, charge, retained security title of a
conditional vendor or lessor or other security interest of any kind, whether
arising under a security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of security title, financing or similar statement
or notice or arising as a matter of law, judicial process or otherwise.
 
“Lockbox” shall mean any post office box to which the Obligors remit CMSC
Collections established pursuant to the Transfer and Servicing Agreement.
 
“Lockbox Account” shall mean any lockbox account, concentration account,
depositary account or similar account (including any associated demand deposit
account) established pursuant to the Transfer and Servicing Agreement, in which
any CMSC Collections or CMF Collections are collected or deposited.
 
“Lockbox Agreement” shall have the meaning provided in the Transfer and
Servicing Agreement.
 
“Lockbox Bank” shall mean any institution at which a Lockbox or Lockbox Account
is maintained.
 
“Material Adverse Effect” shall mean, with respect to any event or circumstance,
a material adverse effect on (a) the business, financial condition, operations
or assets of the Originator, (b) the ability of the Originator to perform its
obligations under any Transaction Document or all or any substantial portion of
the Contracts, (c) the validity or enforceability of, or collectibility of,
amounts payable by the Originator under any Transaction Document, (d) the
status, existence, perfection or priority of the interest of the Buyer (and its
assignees) in the CMSC Purchased Assets, taken as a whole, in each case free and
clear of any Lien (other than Permitted Liens) or (e) the validity,
enforceability or collectibility of all or any substantial portion of the ARSC
Purchased Assets.
 
“Monthly Period” shall mean (i) a calendar month or (ii) with respect to the
initial Monthly Period for any Series, the period commencing on the closing date
with respect to such Series and ending on the last day of the same month, or
such other period set forth in the related Indenture Supplement.
 
“Mortgage” shall mean, with respect to a Home, either or both of (a) any
indebtedness of the relevant Homeowner secured by a mortgage, deed of trust or
other Lien on such Home and (b) such mortgage, deed of trust or other Lien, as
the context may require.
 



    A-13  

--------------------------------------------------------------------------------

 


“Mortgage Payment” shall mean, with respect to any Home, any payment actually
made under any Mortgage on such Home (other than a Mortgage Payoff), including
without limitation payments of principal and interest and for taxes and
insurance.
 
“Mortgage Payoff” shall mean, with respect to any Home, the amount, if any, paid
to retire the entire remaining principal balance of any Mortgage on such Home,
together with interest accrued thereon to the date of payment.
 
“Notes” shall have the meaning set forth in the Indenture.
 
“Obligor” shall mean, with respect to any Contract, the Person or Persons
obligated to make payments in respect of Receivables arising thereunder,
including without limitation (i) with respect to any Equity Payment, Mortgage
Payoff or Mortgage Payment, the related Employer, (ii) with respect to any
Equity Loan, both the Transferred Employee and the related Employer and (iii)
with respect to any Unsold Home Receivable, the Employer party to the related
Relocation Management Agreement.
 
“Originator” shall mean CMSC and its successors and permitted assigns.
 
“Originator Adjustment” shall have the meaning set forth in Section 4.3(c).
 
“Originator Assets” shall have the meaning set forth in Section 2.1(a).
 
“Originator Dilution Adjustment” shall have the meaning set forth in Section
4.3(b).
 
“Originator Receivables” shall have the meaning set forth in Section 2.1(a).
 
“Originator Related Assets” shall have the meaning set forth in Section 2.1(a).
 
“Originator Related Property” shall have the meaning set forth in Section
2.1(a).
 
“Other Reimbursable Expense” shall mean a cost or expense that is incurred and
paid in connection with services under a Pool Relocation Management Agreement or
reimbursable by the Obligor under the applicable Pool Relocation Management
Agreement, and that is not included in the calculation of Direct Expenses
thereunder.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation and any successor
thereto.
 
“Performance Guarantor” shall mean PHH.


“Permitted Change” shall mean, with respect to any Contract the form of which is
attached hereto in Exhibit C, any revisions or modifications to such form that
(i) are made by the Originator in the ordinary course of its business consistent
with the Credit and Collection Policy, (ii) do not, individually or in the
aggregate, materially adversely affect the collectibility of the CMSC
Receivables or any Receivables arising under or in connection with any CMF Home
Purchase Contract, (iii) do not, individually or in the aggregate, materially
alter (in a manner
 



    A-14  

--------------------------------------------------------------------------------

 


adverse to the Originator or any of its assigns) the reimbursement or
indemnification obligations of such Obligor thereunder or the composition of the
losses, costs or expenses to which such reimbursement or indemnification
obligations pertain, (iv) would not cause such Contract to cease to be an
Eligible Contract or the Receivables arising thereunder to cease to be Eligible
Receivables and (v) do not violate any of the terms and provisions of this
Agreement.
 
“Permitted Exception” shall mean that, with respect to any representation,
warranty or covenant with respect to the interest of the Buyer and its assignees
in the ARSC Purchased Assets or any Servicer Default, that (i) prior to
recordation (A) pursuant to Section 8.3 of this Agreement and/or Section
2.01(d)(i) of the Transfer and Servicing Agreement or (B) upon the sale of a
Home to an Ultimate Buyer, record title to such Home may remain in the name of
the related Transferred Employee, and no recordation in real estate records of
any mortgage or any conveyance pursuant to the related Home Purchase Contract or
Home Sale Contract in favor of any Transaction Party or any of the Buyer’s
assignees and assigns pursuant to the Receivables Purchase Agreement will be
made except as otherwise permitted under Section 2.01(d)(i) of the Transfer and
Servicing Agreement and (ii) no delivery of any Home Purchase Contracts, Home
Deeds and Equity Loan Notes to any custodian will be required.
 
“Permitted Lien” shall mean:
 
(a)    with respect to any Home, the related Receivables or Related Property
with respect thereto, (i) an inchoate Lien on the Home for real estate taxes not
yet due and payable, (ii) a Mortgage on the Home created by the related
Transferred Employee and (iii) any Lien that is fully covered by the terms of
the indemnity provisions of the applicable Pool Relocation Management Agreement
and that arises in the ordinary course of the Originator’s business;


(b)    with respect to any CMSC Purchased Asset, any Lien in favor of the Buyer
pursuant to this Agreement; and
 
(c)    with respect to any ARSC Purchased Asset, any Lien created pursuant to
the Transaction Documents.
 
“Person” shall mean an individual, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unincorporated association, joint venture, government or any agency or political
subdivision thereof or any other entity.
 
“PHH” shall mean PHH Corporation, a Maryland corporation, and any successor
thereto.
 
“PHH Guarantee” shall mean the performance guarantee dated as of the Closing
Date, executed by the Performance Guarantor in favor of the Buyer and the
Issuer.
 
“Plan” shall mean each employee benefit plan (as defined in Section 3(3) of
ERISA) currently sponsored, maintained or contributed to by the Originator or
any ERISA Affiliate or with respect to which the Originator or any ERISA
Affiliate has any liability.
 



    A-15  

--------------------------------------------------------------------------------

 


“Pool Relocation Management Agreement” shall have the meaning set forth in
Section 2.1(a).
 
“Prime Rate” shall mean the Prime Rate as most recently published in The Wall
Street Journal in New York City.
 
“Purchase” shall mean each purchase of CMSC Receivables and other CMSC Purchased
Assets by the Buyer from the Originator hereunder.
 
“Receivable” shall mean any right arising under a Contract to receive any
payment or any funds from or on behalf of an Obligor, whether or not earned by
performance and whether constituting an account, chattel paper, instrument,
general intangible or otherwise. The term “Receivable” includes without
limitation rights to payment (whether matured or unmatured and whether absolute
or contingent) arising out of or with respect to Equity Loans, Equity Payments,
Direct Expenses, Mortgage Payments, Mortgage Payoffs, Service Fees and Other
Reimbursable Expenses and the right to payment of any and all Finance Charges
with respect to any of the foregoing, whether such amounts are owed by an
Employer, a Transferred Employee, an Ultimate Buyer or any other Obligor. The
change of a Receivable’s status from that of Unsold Home Receivable to Unbilled
Receivable or from Unbilled Receivable to Billed Receivable shall not be deemed
the creation of a new Receivable for any purpose hereunder.
 
“Receivables Activity Report” shall have the meaning provided in the Transfer
and Servicing Agreement.
 
“Records” shall mean all Contracts, purchase orders, invoices, customer lists,
credit files and other agreements, documents, books, records and other media for
the storage of information (including without limitation tapes, disks, punch
cards, computer software and databases and related property) with respect to the
Receivables, the Related Property and/or the related Obligors.
 
“Related Property” shall mean, with respect to any Receivable, (i) all security
interests or liens and property subject thereto from time to time purporting to
secure payment of such Receivable, whether pursuant to the related Relocation
Management Agreement or any other Contract related to such Receivable or
otherwise; (ii) all guarantees and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable,
(iii) all rights under warranties, indemnities or insurance with respect to such
Receivable, related Contracts, CMSC Related Assets (with respect to CMSC
Receivables) or CMF Related Assets (with respect to CMF Receivables), (iv) all
rights to the CMSC Home Sale Proceeds arising out of or with respect to any CMSC
Homes and CMF Home Sale Proceeds arising out of or with respect to any CMF Homes
under the related Relocation Management Agreement and (v) all Records.
 
“Relocation Management Agreement” shall mean an agreement pursuant to which the
Originator agrees to provide employee relocation, asset management or other
services, as the same may be amended, restated or otherwise modified from time
to time, including any and all supplements thereto, and any similar agreement,
howsoever denominated, and any agreement for intercultural services.
 



    A-16  

--------------------------------------------------------------------------------

 


“Self-Funding Obligor” shall mean an Employer that deposits funds with the
Originator in order to fund Equity Payments, Other Reimbursable Expenses or
other payments made to or on behalf of the Transferred Employees of such
Employer under the terms of the Employer’s Relocation Management Agreement.
 
“Seller Adjustment” shall have the meaning set forth in the Receivables Purchase
Agreement.
 
“Series” shall have the meaning set forth in the Indenture.
 
“Series Enhancer” shall have the meaning set forth in the Indenture.
 
“Service Fee” shall mean any fee payable by an Employer under a Pool Relocation
Management Agreement, including without limitation any fee payable with respect
to the marketing and sale of a particular Home or otherwise in connection with
any employee relocation services or asset management services performed under or
in connection with such Pool Relocation Management Agreement.
 
“Servicer” shall mean the Originator, in its capacity as the Servicer under the
Transfer and Servicing Agreement, and any successor thereto in such capacity
appointed pursuant to Article IX of the Transfer and Servicing Agreement.
 
“Servicer Default” shall have the meaning set forth in the Transfer and
Servicing Agreement.
 
“Servicer Dilution Adjustment” shall have the meaning set forth in the Transfer
and Servicing Agreement.
 
“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which more than 50% of the outstanding capital stock or other
ownership interests having ordinary voting power to elect a majority of the
board of directors of such corporation (notwithstanding that at the time capital
stock of any other class or classes of such corporation shall or might have
voting power upon the occurrence of any contingency) or other persons performing
similar functions is at the time directly or indirectly owned by such Person.
 
“Surviving Entity” shall have the meaning provided in Section 7.3(c)(i).
 
“Termination Date” shall mean the date specified by the Indenture Trustee
following the occurrence of a CMF Purchase Termination Event; provided, however,
that if an Event of Bankruptcy has occurred with respect to either the
Originator or the Buyer, the Termination Date shall be deemed to have occurred
automatically without any such notice.
 
“Transaction Documents” shall mean, collectively, this Agreement, the
Receivables Purchase Agreement, the Transfer and Servicing Agreement, the PHH
Guarantee, the CMF Subordinated Note, the Lockbox Agreements and all agreements,
instruments, certificates, reports and documents (other than any of the
Contracts) executed and delivered or to be executed and delivered under or in
connection with any of the foregoing, as any of the foregoing may be amended,
supplemented, restated or otherwise modified from time to time.
 



    A-17  

--------------------------------------------------------------------------------

 


“Transaction Party” shall mean the Buyer, the Originator, ARSC, the Issuer or
the Servicer (so long as the Servicer is the Originator or an Affiliate
thereof).
 
“Transfer and Servicing Agreement” shall mean the transfer and servicing
agreement dated as of April 25, 2000 by and between the Originator, the Buyer,
ARSC, the Servicer and the Issuer.
 
“Transferred Employee” shall mean an individual designated by an authorized
representative of an Employer pursuant to the applicable Relocation Management
Agreement as a person entitled to the benefits of such Relocation Management
Agreement.
 
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction or jurisdictions.
 
“Ultimate Buyer” shall mean the buyer of a Home from the Originator (or from the
Buyer or its assignee, as the case may be).
 
“Unbilled Receivable” shall mean any CMSC Receivable or CMF Receivable (other
than any Unsold Home Receivable) that has not yet been billed to the related
Obligor.
 
“Unmatured Servicer Default” shall have the meaning set forth in the Transfer
and Servicing Agreement.
 
“Unpaid Balance” of any Receivable shall mean at any time the unpaid amount
thereof at such time; provided, however, that the Unpaid Balance of Unsold Home
Receivables with respect to any Home shall be the aggregate amount (without
duplication) of Receivables arising from Equity Payments, Mortgage Payoffs,
Mortgage Payments and Equity Loans in respect of such Home.
 
“Unsold Home Receivable” shall mean any CMSC Receivable or CMF Receivable,
including any Finance Charges in respect thereof, incurred in respect of an
Equity Loan, Equity Payment, Mortgage Payoff or Direct Expenses on a Home that
has not yet been sold to an Ultimate Buyer (or the sale of which has not been
closed or the Home Sale Proceeds of which have not been received).
 
B.    Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP or with United States generally accepted
regulatory principles, as applicable. To the extent that the definitions of
accounting terms in this Agreement are inconsistent with the meanings of such
terms under GAAP or regulatory accounting principles, the definitions contained
in this Agreement shall control. All terms used in Article 9 of the UCC in the
State of New York and not specifically defined herein are used herein as defined
in such Article 9.
 
C.    Computation of Time Periods. Unless otherwise stated in this Agreement
with respect to computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
‘to” and “until’ means “to but excluding”.
 



    A-18  

--------------------------------------------------------------------------------

 

 
D.    Reference. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; and references to
“Section”, “subsection”, “Appendix”, “ Schedule” and “Exhibit” in this Agreement
are references to Sections, subsections, Appendices, Schedules and Exhibits in
or to this Agreement unless otherwise specified in this Agreement.
 
 
 
 



    A-19   

--------------------------------------------------------------------------------

 





SCHEDULE 2.1
 
to
 
PURCHASE AGREEMENT
 
Dated as of April 25, 2000
 


List of Pool Relocation Management Agreements


Attached.


 





   S-2.1-1  

--------------------------------------------------------------------------------






SCHEDULE 6.1(n)
 
to
 
PURCHASE AGREEMENT
 
Dated as of April 25, 2000
 


Principal Place of Business
and Chief Executive Office of the Originator




Cendant Mobility Services Corporation
40 Apple Ridge Road
Danbury, Connecticut 06810




List of Offices Where
the Originator Keeps CMSC Records




Cendant Mobility Services Corporation 
40 Apple Ridge Road
Danbury, CT 06810


Cendant Mobility Services Corporation
8081 Royal Ridge Parkway
Suite 200
Irving, TX 75063


Cendant Mobility Services Corporation
27271 Las Ramblas
Mission Viejo, CA 92691


Cendant Mobility Services Corporation
2221 Camden Court
Oakbrook, IL 60523


Cendant Mobility Services Corporation
401 Lennon Lane
Suite 200
Walnut Creek, CA 94598











  S-6.1(n)-1   

--------------------------------------------------------------------------------






SCHEDULE 6.1(s)
to
PURCHASE AGREEMENT
Dated as of April 25, 2000






List of Legal Names for Cendant Mobility Services Corporation




Cendant Mobility Services Corporation
Coldwell Banker Moving Services, Inc.
Coldwell Banker Relocation Services, Inc.
Executrans, Inc.
HFS Mobility Services, Inc.
PHH Homequity Corporation
PHH Real Estate Services Corporation
Relocation 1, Inc.
Worldwide Relocation Management Inc.













  S-6.1(s)-1   

--------------------------------------------------------------------------------






SCHEDULE 11.2
to
PURCHASE AGREEMENT
Dated as of April 25, 2000


Notice Addresses


Cendant Mobility Services Corporation
40 Apple Ridge Road
Danbury, Connecticut 06810
Fax: (203) 205-3704


Cendant Mobility Financial Corporation
40 Apple Ridge Road
Suite 6000
Danbury, Connecticut 06910
Fax: (203) 205-3054











  S-11.2-1   

--------------------------------------------------------------------------------






EXHIBIT 2.1
to
PURCHASE AGREEMENT
Dated as of April 25, 2000


FORM OF NOTICE OF ADDITIONAL
POOL RELOCATION MANAGEMENT AGREEMENTS






[DATE]


Cendant Mobility Financial Corporation
40 Apple Ridge Road
Suite 6000
Danbury, CT 06810


Re: Additional Pool Relocation Management Agreements


Dear Sir or Madam:


Reference is made to the Purchase Agreement, dated as of April 25, 2000 (the
“Purchase Agreement”), between Cendant Mobility Services Corporation and Cendant
Mobility Financial Corporation. Capitalized terms used herein and not defined
herein shall have the meanings assigned to them in the Purchase Agreement.
 
Pursuant to Section 2.1 of the Purchase Agreement, we are required to deliver a
notice to you on the last of day of each month setting forth the new Relocation
Management Agreements which were executed during such month. Attached hereto is
a list of Pool Relocation Management Agreements that were executed during
[Month/Year]. Pursuant to Section 2.1 of the Purchase Agreement, Schedule 2.1 to
the Purchase Agreement is hereby amended to include the Relocation Management
Agreements attached hereto.
 
Very truly yours,





 
CENDANT MOBILITY SERVICES
CORPORATION
 
By:
 
Name:
Title:


















   E-2.1-1  

--------------------------------------------------------------------------------






EXHIBIT 4.2
to
PURCHASE AGREEMENT
Dated as of April 25, 2000


FORM OF CMF SUBORDINATED NOTE




April 25, 2000




1.    Note. FOR VALUE RECEIVED, the undersigned, CENDANT MOBILITY FINANCIAL
CORPORATION, a Delaware corporation (the “Buyer”), hereby unconditionally
promises to pay to the order of CENDANT MOBILITY SERVICES CORPORATION, a
Delaware corporation (the “Originator”), in lawful money of the United States of
America and in immediately available funds, on the day following the Final
Payout Date, the aggregate unpaid principal sum outstanding of all “CMF
Subordinated Loans” made from time to time by the Originator to the Buyer
pursuant to and in accordance with the terms of that certain Purchase Agreement
dated as of April 25, 2000, between the Originator and the Buyer (as amended,
restated, supplemented, or otherwise modified from time to time, the “Purchase
Agreement”). Reference to Sections 4.2 and 5.2 of the Purchase Agreement is
hereby made for a statement of the terms and conditions under which the loans
evidenced hereby have been and will be made. All capitalized terms used herein
that are not otherwise specifically defined herein shall have the meanings given
to such terms in the Purchase Agreement. No advance shall be made hereunder on
any date if the aggregate principal amount outstanding hereunder on such date
after giving effect to such advance, plus the aggregate amount then outstanding
under the Notes, would exceed an amount equal to five times the net worth of
CMF. Proceeds of amounts advanced hereunder shall not be used for any purpose
except to purchase CMF Homes (including the making of Equity Payments), to make
Mortgage Payments and Mortgage Payoffs with respect to CMF Homes and to pay
Seller Adjustments.


2.    Interest. The Buyer further promises to pay interest on the outstanding
unpaid principal amount hereof from the date hereof until payment in full hereof
at a rate equal to LIBOR plus 2.25%; provided, however, that if the Buyer
defaults in the payment of any principal hereof, the Buyer promises to pay, on
demand, interest at the Prime Rate plus 2.00% per annum on any such unpaid
amounts, accrued with respect to each Interest Period from the date such payment
is due to the date of actual payment. LIBOR shall be determined on each LIBOR
Determination Date on the basis of the rate for deposits in United States
dollars for a one-month period which appears on Telerate Page 3750 as of 11:00
a.m., London time, on such date. If such rate does not appear on Telerate Page
3750, the rate for that LIBOR Determination Date shall be determined on the
basis of the rates quoted by the four major banks in the London interbank market
selected by the Paying Agent to the Paying Agent as the rates at which deposits
in United States dollars are offered by such banks in the London interbank
market at approximately 11:00 a.m., London time, on that day to prime banks in
the London interbank market for a one-month period. Notwithstanding the
foregoing, interest shall accrue at a rate equal to 8.46% per annum during the
first Interest Period. Interest shall be payable on the
 



    E-4.2-1   

--------------------------------------------------------------------------------

 


Distribution Date in each month in arrears. The outstanding principal of any
loan made under this CMF Subordinated Note shall be due and payable on the day
after the Final Payout Date, and may be repaid or prepaid at any time without
premium or penalty.


LIBOR Determination Date means the second London Business Day prior to the
commencement of the second and each subsequent Interest Period. A London
Business Day is any Business Day on which dealings in deposits in U.S. dollars
are transacted in the London interbank market and banking institutions in London
are not authorized or obligated by law or regulation to close. An Interest
Period is the period beginning on and including the Distribution Date
immediately preceding such Distribution Date and ending on and excluding such
Distribution Date; provided that the first Interest Period shall begin on and
include April 25, 2000 and end on and exclude June 15, 2000. A Distribution Date
means June 15, 2000 and the fifteenth day of each calendar month thereafter, or
if such fifteenth day is not a Business Day, the next succeeding Business Day.


3.    Principal Payments. The Originator is authorized and directed by the Buyer
to enter in its books and records the date and amount of each loan made by it
that is evidenced by this CMF Subordinated Note and the amount of each payment
of principal made by the Buyer and, absent manifest error, such entries shall
constitute prima facie evidence of the accuracy of the information so entered;
provided that neither the failure of the Originator to make any such entry or
any error therein shall expand, limit or affect the obligations of the Buyer
hereunder.


4.    Subordination. The indebtedness evidenced by this CMF Subordinated Note is
subordinated to the prior payment in full of all of the Buyer’s recourse
obligations under the Receivables Purchase Agreement. The subordination
provisions contained herein are for the direct benefit of, and may be enforced
by, the Buyer’s successors and assigns and/or any of their respective assignees
(collectively, the “Senior Claimants”) under the Receivables Purchase Agreement.
Until the date after the Final Payout Date on which all advances outstanding
under the Receivables Purchase Agreement have been repaid in full and all other
obligations of the Buyer thereunder (all such obligations, collectively, the
“Senior Claims”) have been indefeasibly paid and satisfied in full, the
Originator shall not demand, accelerate, sue for, take, receive or accept from
the Buyer, directly or indirectly, in cash or other property or by set-off or
any other manner (including without limitation from or by way of collateral) any
payment or security of all or any of the indebtedness under this CMF
Subordinated Note or exercise any remedies or take any action or proceeding to
enforce the same; provided, however, that (i) the Originator hereby agrees that
it will not institute against the Buyer any Insolvency Proceeding unless and
until a period of one year and one day has elapsed after the Final Payout Date
and (ii) nothing in this paragraph shall restrict the Buyer from paying, or the
Originator from requesting, any payments under this CMF Subordinated Note so
long as the Buyer is not required under the Receivables Purchase Agreement to
set aside the funds used for such payments for the benefit of, or otherwise pay
over to, any of the Senior Claimants; and provided, further, that the making of
such payment would not otherwise violate the terms and provisions of the
Receivables Purchase Agreement. Should any payment, distribution or security or
proceeds thereof be received by the Originator in violation of the immediately
preceding sentence, the Originator agrees that such payment shall be segregated,
received and held in trust for the benefit of, and deemed to be the
 



     E-4.2-2  

--------------------------------------------------------------------------------

 


property of, and shall be immediately paid over and delivered to the Indenture
Trustee for the benefit of the Senior Claimants.


5.    Bankruptcy; Insolvency. Upon the occurrence of any Insolvency Proceeding
involving the Buyer as debtor, then and in any such event the Senior Claimants
shall receive payment in full of all amounts due under the Receivables Purchase
Agreement (whether or not any or all of such amount is an allowable claim in any
such proceeding) before the Originator is entitled to receive payment on account
of this CMF Subordinated Note and, to that end, any payment or distribution of
assets of the Buyer of any kind or character, whether in cash, securities or
other property in any applicable Insolvency Proceeding which would otherwise be
payable to, or deliverable upon or with respect to, any or all indebtedness
under this CMF Subordinated Note, is hereby assigned to and shall be paid or
delivered by the Person making such payment or delivery (whether a trustee in
bankruptcy, a receiver, custodian or liquidating trustee or otherwise) pursuant
to the Receivables Purchase Agreement for application to, or as collateral for
the payment of, the Senior Claim until such Senior Claim shall have been paid in
full and satisfied.


6.    GOVERNING LAW. THIS CMF SUBORDINATED NOTE SHALL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
LAWS AND DECISIONS OF THE STATE OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF
THIS CMF SUBORDINATED NOTE SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS CMF
SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH
PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS
OF THIS CMF SUBORDINATED NOTE.


7.    Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this CMF
Subordinated Note and expressly waives reliance by any Senior Claimant upon the
subordination and other provisions herein provided.


8.    Assignment. Prior to the satisfaction and discharge of the Indenture
pursuant to Article IV thereof, this CMF Subordinated Note may not be assigned,
pledged or otherwise transferred to any party other than Originator except in
accordance with the Receivables Purchase Agreement.



 
Cendant Mobility Financial Corporation
 
By:
 
Name:
Title:








  E-4.2-3   

--------------------------------------------------------------------------------






EXHIBIT 6.1(u)
to
PURCHASE AGREEMENT
Dated as of April 25, 2000


CREDIT AND COLLECTION POLICY


Attached.







   E-6.1(u)-1  

--------------------------------------------------------------------------------






EXHIBIT 7.3(j)
to
PURCHASE AGREEMENT
Dated as of April 25, 2000


FORM OF ACKNOWLEDGMENT LETTER




[Date]
 


 
Bank One, National Association,
as Indenture Trustee
[Address]
Attn: [Corporate Trust Department]


MBIA Insurance Corporation,
as Insurer
113 King Street
Armonk, NY 10504
Attn: [ ]
 
Re:    Apple Ridge Funding, LLC Notes, Series 2000-1
 
Ladies and Gentlemen:
 
Reference is made to that certain Transfer and Servicing Agreement dated
March __, 2000 (as amended, modified, restated or supplemented from time to
time, the “Transfer Agreement”) among Cendant Mobility Services Corporation
(“CMSC”) as an Originator and as Servicer, Cendant Mobility Financial
Corporation (“CMF”), as an Originator, Apple Ridge Services Corporation, as
Transferor (the “Transferor”), Apple Ridge Funding, LLC, as Issuer (the
“Issuer”) and Bank One, National Association, as Indenture Trustee (the
“Indenture Trustee”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Transfer Agreement.
 
1.  The undersigned [creditor of] [buyer from] CMSC (the “CMSC Creditor” [“CMSC
Buyer”]) hereby acknowledges that: (a) CMF is a limited purpose corporation
whose primary activities are restricted in its certificate of incorporation to
purchasing Receivables arising under certain Pool Relocation Management
Agreements (the “Pool Contracts”) and other CMSC Purchased Assets from CMSC,
making Equity Advances to employees or otherwise purchasing Homes in connection
with the Pool Contracts, funding such activities through the sale of Receivables
(the “Pool Receivables”) to the Transferor, and such other activities as it
deems necessary or appropriate in connection therewith; (b) the Transferor is a
limited purpose corporation whose primary activities are restricted in its
certificate of incorporation to purchasing from CMF all Pool Receivables
acquired by CMF from CMSC or otherwise originated by CMF, funding such
acquisitions through the sale of the Pool Receivables to the Issuer and such
other
 



     E-7.3(j)-1   

--------------------------------------------------------------------------------

 


activities as it deems necessary or appropriate to carry out such activities;
and (c) the Issuer is a limited purpose limited liability company whose
activities are limited in its certificate of formation to purchasing the Pool
Receivables from the Transferor, funding such acquisitions through the issuance
of the Notes and other securities, pledging such Pool Receivables to the
Indenture Trustee and such other activities as it deems necessary or appropriate
to carry out such activities.
 
2.  The CMSC [Creditor] [Buyer] hereby acknowledges and agrees that: (a) the
foregoing transfers are intended to be true and absolute sales as a result of
which CMSC has no right, title and interest in and to the Pool Receivables, any
Homes acquired by CMF in connection therewith nor any related property sold or
purported to be sold by CMSC to CMF or by CMF to the Transferor or by the
Transferor to the Issuer under the transactions described above, including any
proceeds thereof or earnings thereon (collectively, the “Pool Assets”); (b) none
of CMF, the Transferor and the Issuer are parties to the [Insert name of
agreement to which the CMSC [Creditor] [Buyer]/Buyer is a party and by which
CMSC is bound] [(the “CMSC [Credit] [Securitization] Agreement”)]; (b) the CMSC
[Creditor] [Buyer] is not a creditor of, and has no recourse to CMF, the
Transferor or the Issuer pursuant to the CMSC [Credit] [Securitization]
Agreement or any other documents executed in connection therewith; and (c) the
CMSC [Creditor] [Buyer] has no lien on or claim, contractual or otherwise,
arising under the CMSC [Credit] [Securitization] Agreement to the Pool Assets
(whether now existing or hereafter acquired and whether tangible or intangible);
provided that nothing herein shall limit any rights the CMSC [Creditor] [Buyer]
may have to any proceeds or earnings which are transferred from time to time to
CMSC by CMF, the Transferor or the Issuer.
 
3.  The CMSC [Creditor] [Buyer] hereby covenants and agrees that it will not
file nor join with any other person in filing against CMF, the Transferor or the
Issuer any involuntary bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any Federal or state bankruptcy or similar law at
any time other than a date which is at least one year and one day after all
amounts under the Indenture have been paid in full; provided, that, the
foregoing shall not limit the right of the CMSC [Creditor] [Buyer] to file any
claim in or otherwise take any action (not inconsistent with the express
provisions of this agreement) permitted or required by applicable law with
respect to any insolvency proceeding instituted against CMF, the Transferor or
the Issuer by any other person.
 
4.  Without limiting the foregoing, in the event of any voluntary or involuntary
proceeding of the type described in paragraph 3 above involving CMSC, CMF, the
Transferor or the Issuer or any other affiliates of CMSC as debtor, or
otherwise, the undersigned agrees that if, notwithstanding the intent of the
parties, CMSC is found to have a property interest in the Pool Assets, then, in
such event, CMF and its assigns, including the Indenture Trustee for the benefit
of the Noteholders and the Insurer, shall have a first and prior claim to the
Pool Assets, and any claim or rights the CMSC [Creditor] [Buyer] may have to the
Pool Assets, contractual or otherwise, shall be subject to the prior claims of
the Indenture Trustee and the Noteholders until all amounts owing under the
Indenture shall have been paid in full and the CMSC [Creditor] [Buyer] agrees to
turn over to the Indenture Trustee any amounts received contrary to the
provisions of this paragraph 4.
 



      E-7.3(j)-2  

--------------------------------------------------------------------------------

 


5.  The CMSC [Creditor] [Buyer] hereby covenants and agrees that it will not
agree to any amendment, supplement or other modification of this agreement,
without the prior written consent of the Insurer and the Indenture Trustee. The
CMSC [Creditor] [Buyer] further agrees that the provisions of this agreement are
made for the benefit of, and may be relied upon and enforced by, the Indenture
Trustee and the Insurer and that such parties shall be third-party beneficiaries
hereof.
 


 

 
[NAME OF CMSC CREDITOR/BUYER]
 
By:
 
Name:
Title:



 







   E-7.3(j)-3   

--------------------------------------------------------------------------------






EXHIBIT C
to
PURCHASE AGREEMENT
Dated as of April 25, 2000


FORMS OF RELOCATION MANAGEMENT AGREEMENTS




Attached.









    E-C-1  

--------------------------------------------------------------------------------








 

 